                     Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 1 of 73
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                      for the                                              FILED
                                                                                                                           Oct 09, 2020
                                                          Eastern District of California                               CLERK, U.S. DISTRICT COURT
                                                                                                                     EASTERN DISTRICT OF CALIFORNIA


              In the Matter of the Search of     )
 INFORMATION ASSOCIATED WITH Username            )
   HopelynAusk123116; ID 100004164905535 and     )                                 Case No.       2:20-sw-0940 DB
Username marcus.griffin; ID 100006739772423 THAT )
  IS STORED AT PREMISES CONTROLLED BY            )
               FACEBOOK, INC.                    )
                                    APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
SEE ATTACHMENT A, attached hereto and incorporated by reference.
located in the              Eastern               District of            California                , there is now concealed (identify the
person or describe the property to be seized):
SEE ATTACHMENT B, attached hereto and incorporated by reference
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
              ; evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
          18 U.S.C. § 1708;                      Possession of Stolen U.S. Mail;
          18U.S.C. § 1704;                       Possession of Stolen or Counterfeit Postal Keys or Locks;
         18 U.S.C. § 1028A;                      Identity Theft;
        18 U.S.C. § 1341/43;                     Mail and Wire Fraud;
        18 U.S.C. § 1344; and                    Bank Fraud; and
          18 U.S.C. §922(g)                      Felon in Possession of a Firearm
          The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.
           ; Continued on the attached sheet.
             Delayed notice          days (give exact ending date if more than 30                                              ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                            V(OL]DEHWK)ROH\ VLJQHGHOHFWURQLFDOO\
                                                                                                   Applicant’s signature
                                                                                 Elizabeth Foley, United States Postal Inspector
                                                                                                  Printed name and title
Sworn to before me and signed telephonically.
Date:   

City and state: Sacramento, California
                 Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 2 of 73


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   In the Matter of the Search of:                     CASE NO.
12   INFORMATION ASSOCIATED WITH                         AFFIDAVIT IN SUPPORT OF AN APPLICATION
     Username HopelynAusk123116; ID                      FOR A SEARCH WARRANT
13   100004164905535 and Username
     marcus.griffin; ID 100006739772423 THAT
14
     IS STORED AT PREMISES CONTROLLED
15   BY FACEBOOK, INC.

16

17          I, Elizabeth Foley, being first duly sworn, hereby depose and state as follows:
18                       I.       INTRODUCTION AND AGENT BACKGROUND
19          1.      I make this affidavit in support of an application for a search warrant for information
20 associated with the following Facebook user accounts: Username HopelynAusk123116; ID

21 100004164905535 and Username marcus.griffin; ID 100006739772423 (the “SUBJECT

22 ACCOUNTS”), that are stored at premises owned, maintained, controlled, or operated by FACEBOOK,

23 INC., a social-networking company headquartered at 1 Hacker Way, Menlo Park, California 94025.

24 The information to be searched is described in the following paragraphs and in Attachment A. This

25 affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a), (b)(1)(A),

26 and (c)(1)(A), to require Facebook to disclose to the government records and other information in its

27 possession, including the contents of communications, pertaining to the subscriber or customer

28 associated with the SUBJECT ACCOUNTS.


      AFFIDAVIT                                          1
                 Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 3 of 73


 1          2.        The facts in this affidavit come from my personal observations, my training and

 2 experience, and information obtained from other agents/officers and witnesses. This affidavit is intended

 3 to show merely that there is sufficient probable cause for the requested warrant and does not set forth all

 4 of my knowledge about this matter.

 5          3.        I am a Postal Inspector and have been so employed since February 2017. Currently, I am

 6 assigned to the San Francisco Division of the United States Postal Inspection Service (USPIS), and I

 7 work out of the Stockton office. During my tenure, I completed training at the United States Postal

 8 Inspection Service Academy in Potomac, MD. As a part of my official duties, it is my responsibility to

 9 investigate violations of federal and state law, including robbery and burglary of postal facilities,

10 destruction of government property, theft of U.S. Mail, possession of stolen U.S. Mail, mail and bank

11 fraud, credit card fraud, identity theft, and counterfeit personal checks and identifications. As a U.S.

12 Postal Inspector, I have participated in numerous criminal investigations relating to theft of U.S. Mail,

13 possession of stolen U.S. Mail, credit application fraud, bank fraud, identity theft, and counterfeit

14 identifications.

15          4.        The facts in this affidavit come from my personal observations, my training and

16 experience, and information obtained from other agents and witnesses. This affidavit is intended to

17 show merely that there is sufficient probable cause for the requested warrant and does not set forth all of

18 my knowledge about this matter.

19          5.        Based on my training and experience and the facts as set forth in this affidavit, there is

20 probable cause to believe that violations of 18 U.S.C. § 1708 – Possession of Stolen U.S. Mail; 18

21 U.S.C. § 1704 – Possession of Stolen or Counterfeit Postal Keys or Locks; 18 U.S.C. § 1028A – Identity

22 Theft; 18 U.S.C. § 1341/43 – Mail and Wire Fraud; 18 U.S.C. § 1344 – Bank Fraud; and 18 U.S.C. §

23 922(g) – Felon in Possession of a Firearm have been committed by Hopelyn Ausk and Marcus Griffin.

24 There is also probable cause to search the SUBJECT ACCOUNTS for information described in

25 Attachment A for evidence of these crimes and items to be seized listed in Attachment B.

26                                                 JURISDICTION

27          6.        This Court has jurisdiction to issue the requested warrant to Facebook, Inc. because it is

28 “a court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A),


      AFFIDAVIT                                             2
                 Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 4 of 73


 1 (c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has jurisdiction over

 2 the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

 3                                       STATEMENT OF PROBABLE CAUSE

 4          7.      In May 2020, I received information from Stockton Police Department Detective Ashlyn

 5 Hulse regarding an investigation into Hopelyn Ausk and Marcus Griffin. The information indicated that

 6 Ausk was found in possession of U.S. Mail in the names of others, counterfeit postal keys, and postal

 7 locks during a probation search of Ausk and Griffin’s residence, who were boyfriend and girlfriend.

 8          8.      On May 27, 2020, Ausk was arrested by local law enforcement on a state arrest warrant

 9 during a traffic stop. Griffin arrived on foot to the traffic stop as the vehicle was being towed. Griffin

10 was found to be on Post Release Community Supervision (PRCS) with Contra Costa County Probation,

11 which includes search conditions of his residence, and a probation search of Ausk and Griffin’s shared

12 residence located at 529 N Monroe #6 in Stockton, CA was executed.

13          9.      The search of the residence yielded an unregistered Kel-Tec 9mm luger firearm, an

14 extended magazine, a full-auto selector switch, several rounds of three different calibers of ammunition,

15 several pieces of mail that did not belong to Ausk or Griffin, Economic Impact Payment Checks (U.S.

16 stimulus checks) in names other than Ausk or Griffin, notebooks containing personally identifiable

17 information (PII), counterfeit U.S. Postal Service keys, U.S. Postal Service locks, credit cards and

18 several presumed stolen packages.

19          10.     Ausk was arrested for the following charges: PC 532(A) – Obtaining Money/Etc by False

20 Pretenses; PC 484E(D) – Use Access Account Info W/O Consent; PC 530.5(c)(1) – Possession of

21 Personal ID W/Intent to Defraud; PC 32310 – MFG/Sale/ETC Large Capacity Magazine; PC 484E(A) –

22 Sell/ECT Lost/ECT Access Card; PC 32900 – MFG/ETC Multiburst Trigger; PC 25850(C)(6) –

23 Carrying a Loaded Firearm Not the Registered Owner; PC 484G – Theft By Use of Access Card Data (2

24 counts).

25          11.     Law enforcement determined that Griffin was a convicted felon and was arrested for the

26 following charges: PC 29800(A)(1) – Felon in Possession of a Firearm; PC 32310 – MFG/Sale/ETC

27 Large Capacity Magazine; PC 25850(C)(6) – Carrying a Loaded Firearm Not the Registered Owner;

28 / / /


      AFFIDAVIT                                            3
               Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 5 of 73


 1 PC 32900 – MFG/ETC Multiburst Trigger; PC 30305(A)(1) – Prohibited Person Own/Possess/ETC/

 2 Ammunition; PC 466 – Possession of Burglary Tools.

 3          12.    On September 9, 2020, Ausk was arrested on warrant 2:20-mj-0134 KJN (E.D. Cal.) for

 4 Bank Fraud and booked into the Sacramento County Jail in Sacramento, California.

 5          13.    On September 18, 2020, Ausk was interviewed by agents and prosecution. Ausk stated

 6 she often communicated with other co-conspirators via Facebook and Facebook messenger, in particular

 7 regarding counterfeit postal keys and sharing photos of such keys.

 8          14.    On September 18, 2020, I located a Facebook account with the username

 9 “HopelynAusk123116,” which I believe was recently used and operated by Ausk during relevant times

10 based on at least (1) the profile photo that matches Ausk’s photos in her California Department of Motor

11 Vehicle records and (2) the name ”Hopelyn Ausk” is associated with the account user name as well as

12 the name “Hopelyn Griffin” is associated with the profile. Ausk is known to be in a romantic

13 relationship with Griffin. See below screenshot of the profile photo:

14

15

16

17

18

19

20

21

22

23

24

25

26          15.    I believe the Facebook account with the username “marcus.griffin” was, and continues to
27 be, operated by Griffin during relevant times based on at least (1) the profile photo that matches

28 / / /


      AFFIDAVIT                                         4
                 Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 6 of 73


 1 Griffin’s photos in his California Department of Motor Vehicle records and (2) the name “Marcus

 2 Griffin” is associated with the profile. See below screenshot of the profile:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15            16.    In furtherance of the investigation, I began monitoring these publicly-available Facebook
16 accounts. On September 18, 2020, I submitted a preservation request for the aforementioned accounts to

17 Facebook, Inc.

18            17.    In previously filed affidavits, for search warrants 2:20-sw-0617-AC (E.D. Cal.) and 2:20-
19 SW-0779 KJN through 2:20-SW-0783 KJN (E.D. Cal) 1, I established there was probable cause to

20 believe Hopelyn Ausk and Marcus Griffin possessed unregistered firearms, possessed stolen mail,

21 possessed counterfeit postal keys, and committed identity theft and bank fraud. Additionally, there was

22 probable cause to believe the Instagram accounts for user hopelyn_x0x and itsmarcus_betch contained

23 evidence of mail theft, identity theft, bank fraud and possession of an unregistered firearm including,

24 without limitation, photographs, messages, and other records. Additionally, there was probable cause to

25 / / /

26

27   1
     The combined affidavit for a criminal complaint and search warrants 2:20-SW-0779 KJN through
28 2:20-SW-0783    KJN (E.D. Cal), filed at 2:20-mj-0134-KJN (E.D. Cal.), is hereby incorporated by
   reference in this affidavit as Attachment C.

         AFFIDAVIT                                       5
               Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 7 of 73


 1 believe that the 823 Sullivan residence contained evidence of unregistered firearms, stolen mail,

 2 counterfeit postal keys, identity theft, and bank fraud.

 3           18.   On July 15, 2020, I executed the above-identified search warrant, 2:20-sw-0617 AC

 4 (E.D. Cal.), for the Instagram accounts by serving it to Facebook, Inc. (the owner of Instagram) via their

 5 Online Request System.

 6           19.   On August 3, 2020, I received emails from Facebook Records indicating the records were

 7 ready to be downloaded from their Online Request System. On August 5, 2020, I downloaded the

 8 digital search warrant results, burned them onto a CD and booked them into USPIS evidence.

 9           20.   On August 5, 2020, I began reviewing the records provided by Facebook for the

10 Instagram account for hopelyn_x0x and itsmarcus_betch and located several photos, videos and

11 messages related to counterfeit mail keys, possession of firearms, Ausk’s mail theft scheme, Ausk’s

12 current identity theft/bank fraud scheme. Additionally, several photos, videos and messages were

13 recovered regarding possession of large amounts of U.S. currency without an established legitimate

14 source.

15           21.   On September 9, 2020, I and other USPIS agents executed above identified search

16 warrants (2:20-SW-0779 KJN through 2:20-SW-0783 KJN (E.D. Cal)) at Ausk and Griffin’s residence

17 at 832 Sullivan Avenue in Stockton, California, related to Ausk’s and Griffin’s identity theft scheme.

18 During the search, we located additional evidence regarding mail theft, identity theft, and bank fraud

19 including mail in other people’s names, access devices in other people’s names, receipts for use of

20 access devices, and a large amount of U.S. currency (over $20,000).

21           22.   On September 9, 2020, I began listening to recorded inmate calls from the Sacramento

22 County Jail made by Ausk. It is my understanding that during these calls inmates are informed that the

23 calls are recorded. On September 17, 2020 at 3:23PM, Ausk made a phone call to telephone number

24 209-227-9371 and spoke to Griffin. I recognized Griffin’s voice from previous interactions. Below is a

25 transcription of part of that conversation:

26 / / /

27 / / /

28 / / /


      AFFIDAVIT                                          6
              Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 8 of 73


 1                 Hope:          Delete Everything
                   Marcus:        I already know, I already know.
 2

 3          23.    On September 20, 2020 at 9:50PM, Ausk made a phone call to telephone number 925-

 4 890-8618 and spoke to “Marco”. Below is a transcription of part of that conversation:

 5                 Marco:         If it’s anything about me, I haven’t had contact with you in a long time
                   Hope:          What I’m saying is when I got hit, they asked about multiple people
 6                 Marco:         Did they ask about me?
                   Hope:          Yes, I just don’t want to say anything over the phone. All I’m saying is
 7                                just delete, make new everything, Facebook, Instagram everything,
                                  whatever you have, make a new one, delete it…because they got
 8                                everything off my Facebook
                   Marco:         Alright, you know, I’m not really doing anything like that, so they can go
 9                                on as much as they want really. I actually, you know clean you know.
                                  I’m in good standing with my PO.
10

11          24.    On September 22, 2020 at 9:01PM, Ausk made a phone call to telephone number 209-

12 227-9371 and spoke to Griffin. Below is a transcription of part of that conversation:

13                 Hope:          Who else has gone to jail, over, you know
                   Marcus:        I don’t know
14                 Hope:          That’s weird cuz you know how I had my mom call Marco and ask if he
                                  knows anything about this.
15                 Marcus:        Yeah
                   Hope:          Well he told my mom that hella people are going to jail for this.
16
                   Marcus:        They aint fucking pulling no shit like that out of my phone
17
                   Hope:          All I’m saying is be careful, be ready cuz they’re getting into our phones
18
                                  That’s why I said delete your Facebook, delete everything and make a new
19                                one because they put a stop on mine, mine can’t be deleted or don’t even
                                  delete yours just don’t use it and get a different one.
20
                   Marcus:        I’m gonna delete it.
21                 Hope:          Huh?
                   Marcus:        Yeah I’m gonna delete it.
22                 Hope:          You have to, I’m telling you.
                   Marcus:        Alright.
23                 Hope:          Really everybody that we talk to needs to, but how can you say that
                                  without it sounding weird.
24                                Because they already got into your messages.
                   Marcus:        What messages?
25                 Hope:          Facebook
                                  Anyone you talked to about anything they’re coming after.
26
                   Marcus:        Hold on, I’m trying to delete it.
27

28


      AFFIDAVIT                                          7
               Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 9 of 73


 1          25.     On September 27, 2020 at 1:55PM, Ausk made a phone call to telephone number 209-

 2 227-9371 and spoke to Griffin. Below is a transcription of part of that conversation:

 3                  Hope:           Is my Facebook still up?
                    Marcus:         I don’t know. No it’s not
 4                  Hope:           My Facebook got deleted?
                    Marcus:         I don’t know about deleted, no, it’s still up.
 5                  Hope:           Okay well that’s what I’m asking, because then you should save those
                                    messages that me and Paul had the night before the house got hit.
 6                  Marcus:         Yeah, they probably delete them...(inaudible)
                    Hope:           What?
 7                  Marcus:         I said he probably deleted cuz that’s what he did with the messages he sent
                                    me
 8                  Hope:           Mmmm
                                    Well I think I screenshotted them, so
 9                  Marcus:         Yeah, yeah

10          26.     On September 28, 2020 at 1:55PM, Ausk made a phone call to telephone number 209-

11 227-9371 and spoke to Griffin. Below is a transcription of part of that conversation:

12                  Marcus:         What email did you use to sign into your Facebook?
                    Hope:           Hopeylynn@gmail
13                  Marcus:         Okay, I got everything
                    Hope:           Yeah my passwords the same it’s never changed from that from there at
14                                  least

15          27.     Based on my training and experience, I believe the above conversations indicate that the

16 identified Facebook accounts for Ausk and Griffin contain information they do not want to be

17 discovered by law enforcement. Additionally, I believe that the identified Facebook accounts likely

18 contain additional evidence of Ausk and Griffin’s schemes, specifically private messages, photos,

19 videos, and posts, shared with each other and/or other coconspirators regarding their criminal activity, as

20 well as location information associated with this data that may show the location of the user at the time

21 of alleged criminal activity. For example, I have previously observed incriminating messages, photos,

22 videos, and posts on Ausk and Griffin’s Instagram accounts, which is social-media platform similar to

23 that of Facebook.

24          28.     Based on my training, experience, and conversations with other law enforcement officers,

25 it is common for mail and ID thieves to utilize social media to facilitate their illegal activities, including

26 selling fraudulently attained merchandise, stolen access devices, and victim PII. It is also common for

27 coconspirators to use their social media accounts to communicate with each other. More specifically,

28 coconspirators often use the private messenger feature of their social media accounts to communicate


       AFFIDAVIT                                          8
              Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 10 of 73


 1 with other mail and ID thieves and discuss their criminal activity. It is also common for criminals and

 2 coconspirators to use social media to boast about and flaunt the success and fruits of their illegal

 3 conduct.

 4          29.     From my review of publicly available information provided by Facebook about its

 5 service, including Facebook’s “Privacy Policy,” I am aware of the following about Facebook and about

 6 the information collected and retained by Facebook.

 7          30.     Facebook owns and operates a free-access social networking website of the same name

 8 that can be accessed at http://www.facebook.com. Facebook allows its users to establish accounts with

 9 Facebook, and users can then use their accounts to share written news, photographs, videos, and other

10 information with other Facebook users, and sometimes with the general public.

11          31.     Facebook asks users to provide basic contact and personal identifying information to

12 Facebook, either during the registration process or thereafter. This information may include the user’s

13 full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical address (including

14 city, state, and zip code), telephone numbers, screen names, websites, and other personal identifiers.

15 Facebook also assigns a user identification number to each account.

16          32.     Facebook users may join one or more groups or networks to connect and interact with

17 other users who are members of the same group or network. Facebook assigns a group identification

18 number to each group. A Facebook user can also connect directly with individual Facebook users by

19 sending each user a “Friend Request.” If the recipient of a “Friend Request” accepts the request, then

20 the two users will become “Friends” for purposes of Facebook and can exchange communications or

21 view information about each other. Each Facebook user’s account includes a list of that user’s

22 “Friends” and a “News Feed,” which highlights information about the user’s “Friends,” such as profile

23 changes, upcoming events, and birthdays.

24          33.     Facebook users can select different levels of privacy for the communications and

25 information associated with their Facebook accounts. By adjusting these privacy settings, a Facebook

26 user can make information available only to himself or herself, to particular Facebook users, or to

27 anyone with access to the Internet, including people who are not Facebook users. A Facebook user can

28 also create “lists” of Facebook friends to facilitate the application of these privacy settings. Facebook


      AFFIDAVIT                                          9
              Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 11 of 73


 1 accounts also include other account settings that users can adjust to control, for example, the types of

 2 notifications they receive from Facebook.

 3          34.     Facebook users can create profiles that include photographs, lists of personal interests,

 4 and other information. Facebook users can also post “status” updates about their whereabouts and

 5 actions, as well as links to videos, photographs, articles, and other items available elsewhere on the

 6 Internet. Facebook users can also post information about upcoming “events,” such as social occasions,

 7 by listing the event’s time, location, host, and guest list. In addition, Facebook users can “check in” to

 8 particular locations or add their geographic locations to their Facebook posts, thereby revealing their

 9 geographic locations at particular dates and times. A particular user’s profile page also includes a

10 “Wall,” which is a space where the user and his or her “Friends” can post messages, attachments, and

11 links that will typically be visible to anyone who can view the user’s profile.

12          35.     Facebook allows users to upload photos and videos, which may include any metadata

13 such as location that the user transmitted when s/he uploaded the photo or video. It also provides users

14 the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a user is tagged in a

15 photo or video, he or she receives a notification of the tag and a link to see the photo or video. For

16 Facebook’s purposes, the photos and videos associated with a user’s account will include all photos and

17 videos uploaded by that user that have not been deleted, as well as all photos and videos uploaded by

18 any user that have that user tagged in them.

19          36.     Facebook users can exchange private messages on Facebook with other users. Those

20 messages are stored by Facebook unless deleted by the user. Facebook users can also post comments on

21 the Facebook profiles of other users or on their own profiles; such comments are typically associated

22 with a specific posting or item on the profile. In addition, Facebook has a chat feature that allows users

23 to send and receive instant messages through Facebook Messenger. These chat communications are

24 stored in the chat history for the account. Facebook also has Video and Voice Calling features, and

25 although Facebook does not record the calls themselves, it does keep records of the date of each call.

26          37.     If a Facebook user does not want to interact with another user on Facebook, the first user

27 can “block” the second user from seeing his or her account.

28 / / /


      AFFIDAVIT                                          10
              Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 12 of 73


 1          38.     Facebook has a “like” feature that allows users to give positive feedback or connect to

 2 particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages or content

 3 on third-party (i.e., non-Facebook) websites. Facebook users can also become “fans” of particular

 4 Facebook pages.

 5          39.     Facebook has a search function that enables its users to search Facebook for keywords,

 6 usernames, or pages, among other things.

 7          40.     Each Facebook account has an activity log, which is a list of the user’s posts and other

 8 Facebook activities from the inception of the account to the present. The activity log includes stories

 9 and photos that the user has been tagged in, as well as connections made through the account, such as

10 “liking” a Facebook page or adding someone as a friend. The activity log is visible to the user but

11 cannot be viewed by people who visit the user’s Facebook page.

12          41.     Facebook also has a Marketplace feature, which allows users to post free classified ads.

13 Users can post items for sale, housing, jobs, and other items on the Marketplace.

14          42.     In addition to the applications described above, Facebook also provides its users with

15 access to thousands of other applications (“apps”) on the Facebook platform. When a Facebook user

16 accesses or uses one of these applications, an update about that the user’s access or use of that

17 application may appear on the user’s profile page.

18          43.     Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP address.

19 These logs may contain information about the actions taken by the user ID or IP address on Facebook,

20 including information about the type of action, the date and time of the action, and the user ID and IP

21 address associated with the action. For example, if a user views a Facebook profile, that user’s IP log

22 would reflect the fact that the user viewed the profile, and would show when and from what IP address

23 the user did so.

24          44.     Social networking providers like Facebook typically retain additional information about

25 their users’ accounts, such as information about the length of service (including start date), the types of

26 service utilized, and the means and source of any payments associated with the service (including any

27 credit card or bank account number). In some cases, Facebook users may communicate directly with

28 Facebook about issues relating to their accounts, such as technical problems, billing inquiries, or


      AFFIDAVIT                                          11
              Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 13 of 73


 1 complaints from other users. Social networking providers like Facebook typically retain records about

 2 such communications, including records of contacts between the user and the provider’s support

 3 services, as well as records of any actions taken by the provider or user as a result of the

 4 communications.

 5          45.     As explained herein, information stored in connection with a Facebook account may

 6 provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct under

 7 investigation, thus enabling the United States to establish and prove each element or alternatively, to

 8 exclude the innocent from further suspicion. In my training and experience, a Facebook user’s IP log,

 9 stored electronic communications, and other data retained by Facebook, can indicate who has used or

10 controlled the Facebook account. This “user attribution” evidence is analogous to the search for “indicia

11 of occupancy” while executing a search warrant at a residence. For example, profile contact

12 information, private messaging logs, status updates, and tagged photos (and the data associated with the

13 foregoing, such as date and time) may be evidence of who used or controlled the Facebook account at a

14 relevant time. Further, Facebook account activity can show how and when the account was accessed or

15 used. For example, as described herein, Facebook logs the Internet Protocol (IP) addresses from which

16 users access their accounts along with the time and date. By determining the physical location

17 associated with the logged IP addresses, investigators can understand the chronological and geographic

18 context of the account access and use relating to the crime under investigation. Such information allows

19 investigators to understand the geographic and chronological context of Facebook access, use, and

20 events relating to the crime under investigation. Additionally, Facebook builds geo-location into some

21 of its services. Geo-location allows, for example, users to “tag” their location in posts and Facebook

22 “friends” to locate each other. This geographic and timeline information may tend to either inculpate or

23 exculpate the Facebook account owner. Last, Facebook account activity may provide relevant insight

24 into the Facebook account owner’s state of mind as it relates to the offense under investigation. For

25 example, information on the Facebook account may indicate the owner’s motive and intent to commit a

26 crime (e.g., information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting

27 account information in an effort to conceal evidence from law enforcement).

28 / / /


      AFFIDAVIT                                          12
              Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 14 of 73


 1          46.     Therefore, the computers of Facebook are likely to contain the material described above,

 2 including stored electronic communications and information concerning subscribers and their use of

 3 Facebook, such as account access information, transaction information, and other account information.

 4                  INFORMATION TO BE SEARCHED AND ITEMS TO BE SEIZED

 5          47.     I anticipate executing this warrant under the Electronic Communications Privacy Act, in

 6 particular Title 18, United States Code, Sections 2703(a), (b)(1)(A), and (c)(1)(A), by using the warrant

 7 to require Facebook, Inc. to disclose to the government copies of the records and other information

 8 (including the content of communications) particularly described in Section I of Attachment B. Upon

 9 receipt of the information described in Section I of Attachment B, government-authorized persons will

10 review that information to locate the items described in Section II of Attachment B.

11                                               CONCLUSION

12          48.     Based on the aforementioned factual information, I respectfully submit that there is

13 probable cause to believe that evidence, fruits, and instrumentalities of violations, or attempted

14 violations, of 18 USC § 1708 – Possession of Stolen U.S. Mail; 18 USC § 1704 – Possession of Stolen

15 or Counterfeit Postal Keys or Locks; 18 USC § 1028A – Identity Theft; 18 U.S.C. § 1341/43 – Mail and

16 Wire Fraud; 18 USC § 1344 – Bank Fraud; Title 18 § 922(g) – Felon in Possession of a Firearm may be

17 located in the SUBJECT ACCOUNTS described in Attachment A.

18          49.     Based on the forgoing, I request that the Court issue the proposed search warrant.

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /


      AFFIDAVIT                                         13
              Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 15 of 73


 1          50.    Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

 2 required for the service or execution of this warrant. The government will execute this warrant by

 3 serving it on Facebook. Because the warrant will be served on Facebook, who will then compile the

 4 requested records at a time convenient to it, there exists reasonable cause to permit the execution of the

 5 requested warrant at any time in the day or night.

 6

 7                                                           Respectfully submitted,

 8                                                        V(OL]DEHWK)ROH\ VLJQHGHOHFWURQLFDOO\
                                                             Elizabeth Foley
 9
                                                             Postal Inspector
10                                                           United States Postal Inspection Service

11
     Subscribed and sworn to before me
12   telephonically on:                       
13

14

15

16

17

18

19   Approved as to form by SAUSA ROBERT J. ARTUZ
20

21

22

23

24

25

26

27

28


      AFFIDAVIT                                         14
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 16 of 73



                                      ATTACHMENT A

                                   Property to Be Searched

This warrant applies to information associated with the Facebook accounts with the following

usernames and/or IDs:

                     Username HopelynAusk123116; ID 100004164905535

                        Username marcus.griffin; ID 100006739772423

(the “accounts” or “subject accounts”) that is stored at premises owned, maintained, controlled,

or operated by Facebook, Inc., a social-media company headquartered in Menlo Park, California.

The information for the accounts should include account information preserved pursuant to

preservation requests served on Facebook on September 18, 2020, and any new account

information created subsequent to any preservation.
            Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 17 of 73



                                        ATTACHMENT B

                                  Particular Things to be Seized

       I.       Information to be disclosed by Facebook, Inc.

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook, Inc., including any messages, records, files, logs, or information

that have been deleted but are still available to Facebook, Inc., or have been preserved pursuant

to a request made under 18 U.S.C. § 2703(f), Facebook, Inc. is required to disclose the following

information to the government for each account listed in Attachment A:

       a.       All identity and contact information, including full name, e-mail address, physical
                address (including city, state, and zip code), date of birth, phone numbers, gender,
                hometown, occupation, and other personal identifiers;
       b.       All past and current usernames associated with the accounts;
       c.       The dates and times at which each account and profile were created, and the
                Internet Protocol (“IP”) address at the time of sign-up;
       d.       All activity logs including IP logs and other documents showing the IP address,
                date, and time of each login to the accounts, as well as any other log file
                information;
       e.       All information regarding the particular device or devices used to login to or
                access the account, including all device identifier information or cookie
                information, including all information about the particular device or devices used
                to access the account and the date and time of those accesses;
       f.       The identity of any other accounts accessed by the same device that accessed the
                subject accounts, including accounts linked by machine cookies, and the identity
                of any other accounts that are registered with the same email addresses or
                telephone numbers as the subject accounts;
       g.       All data and information associated with the profile page, including photographs,
                “bios,” and profile backgrounds and themes;
       h.       All communications or other messages sent or received by the account from
                January 17, 2019, to Present;
            Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 18 of 73



       i.       All user content created, uploaded, or shared by the account, including any
                comments made by the account on photographs or other content January 17, 2019,
                to Present;
       j.       All photographs and images in the user gallery for the account January 17, 2019,
                to Present;
       k.       All location data associated with the account, including geotags January 17, 2019,
                to Present;
       l.       All data and information that has been deleted by the user January 17, 2019, to
                Present;
       m.       A list of all of the people that the user follows on Facebook and all people who
                are following the user (i.e., the user’s “following” list and “followers” list), as
                well as any friends of the user;
       n.       A list of all users that the account has “unfollowed” or blocked;
       o.       All privacy and account settings;
       p.       All records of Facebook searches performed by the account, including all past
                searches saved by the account January 17, 2019, to Present;
       q.       All information about connections between the account and third-party websites
                and applications; and,
       r.       All records pertaining to communications between Facebook and any person
                regarding the user or the user’s Facebook account, including contacts with support
                services, and all records of actions taken, including suspensions of the account.
Facebook, Inc. is hereby ordered to disclose the above information to the government within 14

DAYS of issuance of this warrant.

       II.      Information to be seized by the government

       All information described above in Section I that constitutes evidence of violations of 18

U.S.C. § 1708 – Possession of Stolen U.S. Mail; 18 U.S.C. § 1704 – Possession of Stolen or

Counterfeit Postal Keys or Locks; 18 U.S.C. § 1028A – Identity Theft; 18 U.S.C. § 1341/43 –

Mail or Wire Fraud; 18 U.S.C. § 1344 – Bank Fraud; 18 U.S.C. § 922(g) – Felon in Possession
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 19 of 73



of a Firearm, involving Hopelyn Ausk or Marcus Griffin since January 17, 2019, including, for

each account identified on Attachment A, information pertaining to the following matters:

           (a) Evidence of mail theft, mail/wire fraud, identity theft, bank fraud, and illegal

              firearm possession;

           (b) Evidence indicating how and when each Facebook account was accessed or used,

              to determine the chronological and geographic context of account access, use, and

              events relating to the crime under investigation and to the Facebook account

              owner;

           (c) Evidence indicating each Facebook account owner’s state of mind as it relates to

              the crimes under investigation;

           (d) The identity of the person(s) who created or used each user ID, including records

              that help reveal the whereabouts of such person(s);

           (e) The identity of the person(s) who communicated with each user ID about matters

              relating to mail theft, mail fraud, ID theft, bank fraud, and illegal firearm

              possession, including records that help reveal their whereabouts;

           (f) Communications between or among coconspirators or coschemers regarding the

              crimes under investigation;

           (g) Photographs, images, and videos of firearms, firearm parts, and ammunition;

           (h) Photographs, images, and videos of U.S.P.S. keys, locks, key codes, or other

              property;
Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 20 of 73



 (i) Photographs, images, and videos of victim U.S. Mail, bankcards, access devices,

    government-issued IDs, personally identifiable information, and other

    identification documents;

 (j) Photographs, images, and videos of large amounts of U.S. currency;

 (k) Photographs, images, and videos of merchandise;

 (l) Documentation evidencing the purchase of any goods, services, or merchandise

    through bank/wire fraud, identity theft, or access device fraud; and

 (m)All location information.
 Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 21 of 73




ATTACHMENT C
                      Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 22 of 73
AO 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                             for the                                               FILED
                                                    Eastern District of California                                 Sep 03, 2020
                                                                                                              CLERK, U.S. DISTRICT COURT
                                                                                                            EASTERN DISTRICT OF CALIFORNIA


                   United States of America                       )
                              v.                                  )
                                                                  )      Case No.         2:20-mj-0134 KJN
                                                                  )
            HOPELYN RHIANNON AUSK                                 )
                                                                  )
                                                                  )
                            Defendant(s)


                                              CRIMINAL COMPLAINT
      I, U.S. Postal Inspector Elizabeth Foley the complainant in this case, state that the following is true to the best of
my knowledge and belief.
On or about the date(s) of                 September 2019              in the county of          San Joaquin County                 in the
        Eastern          District of        California       , the defendant(s) violated:
             Code Section                                                  Offense Description
18 U.S.C. § 1344                           Bank Fraud




          This criminal complaint is based on these facts:

          (see attachment)


            ‫ ܈‬Continued on the attached sheet.

                                                                           /s/ Elizabeth Foley
                                                                                            Complainant’s signature

                                                                                                Elizabeth Foley
                                                                                             U.S. Postal Inspector
                                                                                     United States Postal Inspection Service
                                                                                             Printed name and title

Sworn to before me and signed WHOHSKRQLFDOO\


Date:        September 3, 2020
                                                                                               Judge’s signature

City and state:         Sacramento, California                                  Kendall J. Newman, U.S. Magistrate Judge
                                                                                             Printed name and title
            Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 23 of 73



 AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A CRIMINAL COMPLAINT
                                  AND SEARCH WARRANTS

I, Elizabeth Foley, being duly sworn, depose and state the following:

                                             PURPOSE

1.     I make this affidavit in support of an application under Rule 41 of the Federal Rules of

       Criminal Procedure for a warrant to search and seize evidence, fruit, and/or

       instrumentalities of certain offenses as described in Attachment B, at the following

       locations, vehicles, and persons in the Eastern District of California, as more fully

       described in Attachments A-1 through A-5:

       a.       823 Sullivan Avenue, Stockton, California 95205, as further described in

                Attachment A-1;

       b.       2016 Grey Mercedes Benz sedan with California license plate 7WXB415, as

                further described in Attachment A-2;

       c.       a red Dodge Challenger with a double silver racing stripe running down the center

                of the vehicle, as further described in Attachment A-3;

                (hereinafter, the “Premises”);

       d.       HOPELYN RHIANNON AUSK (date of birth XX/XX/1996), as further

                described in Attachment A-4;

       e.       MARCUS WINSTON GRIFFIN (date of birth XX/XX/1991), as further

                described in Attachment A-5;

                (hereinafter, the “Subjects”).

2.     I also make this affidavit in support of a criminal complaint and arrest warrant for

       HOPELYN RHIANNON AUSK (date of birth XX/XX/1996) for a violation of 18 U.S.C.

       § 1344 – Bank Fraud.

                      INTRODUCTION AND AGENT BACKGROUND

3.     I am a Postal Inspector and have been so employed since February 2017. Currently, I am

       assigned to the San Francisco Division of the United States Postal Inspection Service

       (USPIS), and I work out of the Stockton office. During my tenure, I completed training at

                                                 1
       Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 24 of 73



     the United States Postal Inspection Service Academy in Potomac, MD. As a part of my

     official duties, it is my responsibility to investigate violations of federal and state law,

     including robbery and burglary of postal facilities, destruction of government property,

     theft of U.S. Mail, possession of stolen U.S. Mail, mail and bank fraud, credit card fraud,

     identity theft, and counterfeit personal checks and identifications. As a U.S. Postal

     Inspector, I have participated in numerous criminal investigations relating to theft of U.S.

     Mail, counterfeit personal and corporate checks, possession of stolen U.S. Mail, credit

     application fraud, bank fraud, identity theft, and counterfeit identifications.
4.   The facts and conclusions in this affidavit are based on my personal knowledge gained

     from my participation in this investigation, my training and experience, and information

     gained from other inspectors, agents, local law enforcement, and field contacts and

     reports. Since this affidavit is submitted for the limited purpose of obtaining search and

     arrest warrants, I have not included all of the facts of which I am aware in this

     investigation.

5.   Where statements made by other individuals are referenced in this Affidavit, such

     statements are described in sum and substance and in relevant parts only. Similarly,

     where information contained in reports and other documents or records is referenced in

     this Affidavit, such information is also described in sum and substance and in relevant

     parts only.

6.   Based on my training and experience and the facts as set forth in this affidavit, there is

     probable cause to believe that Ausk and Griffin have violated or aided and abetted

     violations of 18 U.S.C. § 371 – Conspiracy; § 1708 – Possession of Stolen U.S. Mail; §

     1704 – Possession of Stolen or Counterfeit Postal Keys or Locks; § 1028A – Identity

     Theft; § 1344 – Bank Fraud; § 1341 –Mail Fraud; § 922(g) – Felon in Possession; and 26

     U.S.C. § 5861 – Possession of an Unregistered Firearm. Further, there is probable cause

     to believe that evidence, fruit, and/or instrumentalities of these violations are currently to

     be found at the locations in Attachments A-1 through A-5.



                                                2
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 25 of 73



7.    The USPIS is investigating a criminal scheme that began at a time unknown to the United

      States but at least starting on or about January 2019 and is currently on-going, wherein

      the Subjects devised a material scheme to defraud, and attempt to defraud, federally

      insured financial institutions. The Subjects executed and aided and abetted the scheme by

      obtaining, rifling, profiling, and altering identification and financial information from

      stolen U.S. Mail and from other stolen property containing identification and financial

      information. The Subjects catalogued, saved, and possessed the stolen mail and property.

      In processing the stolen mail and property, the Subjects targeted certain postal customers
      and mail receptacles utilized by those customers (postal victims). The Subjects further

      executed the scheme by posing as identity-theft victims to open and use several bank

      accounts in the victims’ names.

                          STATEMENT OF PROBABLE CAUSE

                                           Overview
8.    In May 2020, I received information from Stockton Police Department (SPD) Detective

      Ashlyn Hulse regarding an investigation into Ausk and Griffin. The information indicated

      that Ausk was found in possession of U.S. Mail in the names of others, counterfeit postal

      keys, and postal locks during a probation search of Ausk and Griffin’s residence, who

      were boyfriend and girlfriend.

9.    On May 27, 2020, SPD arrested Ausk on a state arrest warrant during a traffic stop near

      her residence. During the arrest, Griffin left the residence and arrived at the scene on foot

      as Ausk’s Mercedes was being towed. Griffin was found to be on Post Release

      Community Supervision (PRCS) with Contra Costa County Probation, which included

      search conditions of his residence. Law enforcement later conducted a PRCS search of

      Ausk and Griffin’s shared residence located at 529 N. Monroe #6 in Stockton, California.

10.   The search of the residence yielded: an unregistered Kel-Tec 9mm Luger firearm, an

      extended magazine for a Glock pistol, a full-auto selector switch for Glock pistol, several

      rounds of three different calibers of ammunition, several pieces of mail that did not

      belong to Ausk or Griffin, Economic Impact Payment Checks (U.S. stimulus checks) in

                                                3
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 26 of 73



      names other than Ausk and Griffin, notebooks containing personally identifiable

      information (PII), counterfeit U.S. Postal Service keys, U.S. Postal Service locks, credit

      cards, and several presumed stolen packages.

11.   SPD arrested Ausk on the following charges: PC 532(A) – Obtaining Money/etc. by

      False Pretenses; PC 484E(D) – Use Access Account Info W/O Consent; PC 530.5(c)(1) –

      Possession of Personal ID W/Intent to Defraud; PC 32310 – MFG/Sale/ETC Large

      Capacity Magazine; PC 484E(A) – Sell/ECT Lost/ECT Access Card; PC 32900 –

      MFG/ETC Multiburst Trigger; PC 25850(C)(6) – Carrying a Loaded Firearm Not the
      Registered Owner; PC 484G – Theft By Use of Access Card Data (2 counts).

12.   SPD determined that Griffin was a convicted felon and was arrested on the following

      charges: PC 29800(A)(1) – Felon in Possession of a Firearm; PC 32310 –

      MFG/Sale/ETC Large Capacity Magazine; PC 25850(C)(6) – Carrying a Loaded Firearm

      Not the Registered Owner; PC 32900 – MFG/ETC Multiburst Trigger; PC 30305(A)(1) –

      Prohibited Person Own/Possess/ETC/ Ammunition; PC 466 – Possession of Burglary

      Tools.

13.   On May 29, 2020, I located an Instagram account with the username “hopelyn_x0x”,

      which I believe was operated by Hopelyn Ausk based on the following facts: (1) the

      profile photo matched Ausk’s photos in her California Department of Motor Vehicle

      records and (2) the profile name “Hopelyn Ausk” matched Ausk’s true name. Ausk’s

      profile also listed “BabyDaddy” with the associated username, “itsmarcus_betch.” I

      understand this to mean that the father of Ausk’s child is a person with this Instagram

      username.

14.   I believe the Instagram account with the username “itsmarcus_betch” was operated by

      Marcus Griffin based on the following facts: (1) the profile photo matched Griffin’s

      photos in his California Department of Motor Vehicle records (2) the name “marcus”

      appears within the username, and (3) Ausk and Griffin were living together at the time of

      the above-described search.



                                               4
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 27 of 73



15.   In furtherance of the investigation, I began monitoring these publicly-available Instagram

      accounts. On July 7, 2020, I submitted a preservation request for the aforementioned

      accounts to Facebook, Inc.

16.   In a filed Affidavit for search warrant 2:20-SW-0617-AC (E.D. Cal.), I established there

      was probable cause to believe Hopelyn Ausk and Marcus Griffin possessed stolen mail,

      counterfeit postal keys, committed identity theft and bank fraud. Additionally, there was

      probable cause to believe the Instagram accounts for user hopelyn_x0x and

      itsmarcus_betch contained evidence of mail theft, identity theft, bank fraud, and
      possession of an unregistered firearm (aka a “ghost gun”) including, without limitation,

      photographs, messages, and other records.

                       Stockton Police Department Report 19-47268
17.   On January 17, 2019, victim R.M. reported to law enforcement the theft of vehicle loan

      paperwork during a burglary of a vehicle in Walnut Creek, CA.

18.   On April 26, 2019, victim R.M. reported the theft of a Discover card ending in x0298 that

      was never received in the mail and was subsequently used without authorization.

      According to Discover records, there were 28 transactions made between January 27,

      2019, and February 4, 2019, totaling $2,662.98. The majority of the transactions occurred

      in Stockton, CA. There were two Automated Number Identifiers (ANI) identified in the

      records. One ANI came back to phone number 209-406-8531. SPD determined this

      number was listed in their records management system as having been used by Hopelyn

      Ausk.

19.   Law enforcement identified a transaction from February 4, 2019, on card x0298’s

      account for Safelite. Law enforcement conducted a public search for the transaction on

      the Safelite website and located a work order for “Hope Maricq” for $253.99, which was

      placed with card x0298 on February 6, 2019. The order also listed a Mercedes with CA

      license plate 8ELU386. I confirmed through California DMV records that plate 8ELU386

      was registered to Hopelyn Rhiannon Ausk.

///

                                               5
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 28 of 73



                        Stockton Police Department Report 19-42103
20.   In September 2019, victim S.S. reported to law enforcement that he/she did not receive a

      pre-paid Bank of America debit card (ending in x5657) in the mail from California

      Employment Development Department (EDD). On October 2, 2019, law enforcement

      spoke to victim S.S. and found the card was used between July and September 2019 for

      over $12,000 in transactions at various locations in Stockton, CA. Detective Hulse

      located purchases from Louis Vuitton made on July 26, 2019, with card x5657 and

      contacted customer service for more information. She located one Louis Vuitton online

      order (No. NX42071140) for the purchase of multiple wallets totaling $2,120.70 using

      the card. S.S’s billing address was used for the transaction, but the merchandise was

      shipped to “Hope Ausk” at 529 N Monroe #6 Stockton CA.

21.   In October 2019, SPD obtained still shots of a female resembling Ausk using card x5657

      at a Safeway store in Stockton, California, on September 2, 2019, for $426.95 in

      transactions. Surveillance video also captured footage of a black Mercedes in the parking

      lot.

22.   On June 12, 2020, Detective Hulse obtained a Search Warrant for JSD Supply for all

      account and invoice information related to Hopelyn Ausk and card ending x5657. JSD

      was a gun parts supplier based in Pennsylvania, which sells, among other things, “80%

      firearms” that can be shipped all of the country for assembly into a 100% firearm. On

      June 26, 2020, Detective Hulse received search warrant results that indicated a successful

      purchase was made July 31, 2019, for $257.98 to card x5657. The transaction was for

      two items: 1-“80% P320 Compatible Insert-MUP 1” and 1-“Jig for 80% P320

      Compatible Insert-MUP 1.” Based on my training, experience and conversations with

      other law enforcement officers, these items can be used to manufacture a 100% firearm.

      According to the website JSDSupply.com, the 80% P320 Compatible Insert-MUP 1

      (Modular Universal Pistol) is a part used as a base to manufacture a pistol-type firearm.

      The insert lacks all holes and the recipient must bend the slide rails and trim rails to size

      for it be operational within a firearm. The Jig for the 80% P320 Compatible Insert-MUP

                                                6
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 29 of 73



      1 is a “jig kit”, which includes a tool used as a template for drilling holes, and bending

      and trimming side rails. The kit also includes the needed drill bits.

23.   At the times of the above x5657 card transactions, Bank of America was a financial

      institution insured by FDIC.

24.   According to results received from Facebook for search warrant 2:20-SW-0617-AC (E.D.

      Cal.), on June 9, 2019, Instagram user hopelyn_x0x posted the below photo that depicts

      what appears to be photos of gun parts with the words “Processing.” User hopelyn_x0x

      commented, “What can I say #imspolied #treatyaselfdontcheatyaself #glock17.” User
      martythegod then replied, “Wait so you can just order this shit like that. And build your

      own gun. If soon send me the info I’ll take 3 of everything tonight tapin ASAP k.”




25.   On September 6, 2019, Instagram user hopelyn_x0x posted the below photo that depicts

      someone who appears to be a female holding a firearm in her lap. The user commented,

      “Finally done building      #Glock #ghostgun #g17 #glock17 #p80build #p80

      #polymer80 #gen3 #glockgen3.” User itsmarcus_betch replied, “Done* & ur welcome.”

      User hopelyn_x0x replied, “@itsmarcus_betch thanks baby ე჌ .”




                                                7
       Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 30 of 73




26.   I also located the following direct messages between Instagram user hopelyn_x0x and

      user lileddie1414 from September 23, 2019, regarding building a firearm:

             Text Ask ur man if he bought the whole set up and how much was it
             Author lileddie1414

             Text Cuz I got the same gun but want to build my own
             Author lileddie1414

             Text That’s my gun not his, I bought it yes as a whole kit only thing it didn’t come
             with was a clip
             Author hopelyn_x0x

             Text Oh ok ma how much u get the whole set up for
             Author lileddie1414

             Text 399 of Jsd supply
             Author hopelyn_x0x
             Text He didn’t buy it for me, he just helped me drill a few holes lol
             Author hopelyn_x0x

             Text That's for shure a win what did u need to get it did u just but it do they do
             back ground or any thing
             Author lileddie1414

             Text No it’s a ghost gun you just add to cart pay for it and get it and build it
             Author hopelyn_x0x

             Text Midwayusa has some to but pay attention on that sight a lot of them don’t
             come in a complete kit so you gotta add all the pieces for gun in your cart but jsd
             has Glock kits

                                               8
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 31 of 73


             and sig kits, I just bought a Glock 27 off jsd to buil
             Author hopelyn_x0x

             Text Okok yea I know it's a ghost just diffrent know about the whole buying it
             process. Yea I notice tht u gotta be careful look in discription make shure
             everything there. That's
             dope pretty easy right to build? U just need a dremel?
             Author lileddie1414

             Text Yeah it comes with a jig and it tells you on this jig that the lower sits in what
             to cut off and drill there is one part inside the lower that you probably will be
             confused by cuz the slide won’t fit right just hit me once you get to that point and
             I’ll tell you what to do cuz it doesn’t say to do this but YOU HAVE to to get the
             slide on, but just look on YouTube the first one a bought we drilled the holes by
             hand and the last 3 we did with a dremal also brownell is a site I believe that has
             kits too and gunbroker
             Author hopelyn_x0x

             Text Im ma check em out but u said u got urs from jsd supply right
             Author lileddie1414

             Text Yeah jsd is where you will seriously find the best deal
             Author hopelyn_x0x

             Text For shure .where u get the clip ma
             Author lileddie1414

             Text I got it from midway USA, but your not aloud 24 and 33 round ones here so
             I ordered a 10 round that came to our house then ordered a 24 and 33 sent to my
             dads in Texas then had it reroutes to my house in Stockton lol
27.   As shown above, it appears that Ausk stated on Instagram that Griffin, a convicted felon,

      helped her build an unregistered firearm in California. AUSK also stated she bought a

      Glock 27 from JSD to build. According to SPD Report 19-42103 (Related to Walnut

      Creek Police Department Courtesy Report 19-29041), victim S.S. reported she was a

      victim of mail theft wherein she never received her California Employee Development

      Department (EDD) pre-paid debit Bank of America card ending in x5657 in the mail. A

      transaction using card ending x5657 was located for JSD Supply, a gun parts

      manufacturer, using card x5657 on July 31, 2019 in the amount of $258.57. The

      merchandise was shipped to Hope Ausk at 529 N Monroe #6 in Stockton, CA.

28.   According to results received from Facebook for search warrant 2:20-SW-0617-AC (E.D.

      Cal.), on November 16, 2019, Instagram user hopelyn_x0x posted the below photo with

                                                9
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 32 of 73



      the comment “HMU #forsale #louisvuitton message me privately for price! Serious

      buyers only please.”




29.   I located the following direct messages between user hopelyn_x0x and user devenrenaeee

      from November 17, 2019, regarding the posted Louis Vuitton item for sale:

             Text What’s good with the bag, How much?
             Author devenrenaeee

             Text 850
             Author hopelyn_x0x

             Text comes with the Louis Vuitton box and cloth bag it came in and I have the
             email recipient fro When I got it from the Louis Vuitton store last month
             Author hopelyn_x0x

             Text What are the dimensions? Can you send me a few more photos
             Author devenrenaeee

30.   In the Instagram direct messages to user devenrenaeee, AUSK provides a photo of a

      receipt of a purchase of a similar Louis Vuitton product. The shipping address correlates




                                              10
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 33 of 73



      with AUSK’s name and previous address in Stockton, and the billing information is listed

      as victim S.S. and S.S’s address in Walnut Creek.




                                                    REDACTED




                  Author hopelyn_x0x

                  Text Look up that purse
                  Author hopelyn_x0x
31.   Based on my training, experience, and conversations with other law enforcement officers,

      it is common for individuals who fraudulently purchase merchandise to use social media

      platforms to attempt to sell the merchandise at discounted prices for profit.

                       Stockton Police Department Report 19-51927
32.   On December 10, 2019, SPD arrested Ausk on a warrant obtained from the previous law

      enforcement investigation related to the theft of a Discover card ending in x0298, and

      Bank of America card ending in x5657. During a search incident to arrest, SPD found her

      in possession of several pieces of likely stolen mail, two likely stolen credit cards, and

      several shaved keys that appeared to be counterfeit postal keys.


                                               11
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 34 of 73



33.   One of cards Ausk possessed was a Home Depot credit card ending x6065. SPD spoke

      with mail-theft victim V.E. who stated he/she had applied for a Home Depot credit card,

      but never received it. Law enforcement determined that V.E. was supposed to receive

      card ending x6065. After V.E. requested and received a new card, he/she also received a

      statement showing approximately $1,400 in transactions that had already been made to

      the account. The transactions occurred between October 27, 2019, and December 3,

      2019.

34.   Law enforcement obtained surveillance video from Home Depot of a transaction on
      November 12, 2019, wherein a female resembling Ausk made a purchase of $489.30 of

      what appeared to be mostly Christmas decorations using card ending x6065.

35.   According to results received from Facebook for search warrant 2:20-SW-0617-AC (E.D.

      Cal.), messages between Instagram user hopelyn_x0x and user ssunnydawn were located

      from November 12, 2019, wherein hopelyn_x0x asked ssunnydawn if they wanted

      anything from Home Depot. The users made the following exchange:

      Text Hey do you want anything from homedepot I have a credit card and need to make
      money for Marcus lawyer
      Author hopelyn_x0x

      Text Christmas lights N decorations
      Author ssunnydawn

      Text White outdoor Fake tree
      Author ssunnydawn

      Text How many ? And how big of a tree I’ll go get it now. And I can come drop it off and
      grab the cash from you I. A few hours
      Author hopelyn_x0x
36.   Of the several pieces of mail found in Ausk’s possession, four pieces of mail were

      addressed to T.A. at 549 N. Monroe Ave, #6 in Stockton, CA from Discover, Capital

      One, Synchrony Bank and First Premier Bank. One mail piece was addressed to N.B. at

      549 N. Monroe Ave, #6 in Stockton, CA. One mail piece from Citibank was addressed to

      M.A. at 549 N. Monroe Ave, #6 in Stockton, CA.



                                             12
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 35 of 73



37.   Law enforcement interviewed victim N.B. who stated they received letters in the mail for

      credit cards for which he/she did not apply. N.B. also received at least two credit cards in

      the mail for which he/she did not apply. N.B. opened the mail piece addressed to N.B.

      found in Ausk’s possession and found it contained a denial letter from Bank of America.

38.   Law enforcement interviewed victim M.A. who was reported to be the grandmother of

      Ausk, but had not seen Ausk in several years. According to M.A., she went to Japan from

      April 2019 to July 2019. Upon her return, she found several credit card denial letters she

      knew she had not applied for and disregarded the letters.
39.   During a check of postal records, I located a temporary Change of Address for M.A. from

      her residence in Concord, California, to Ausk’s address at 529 N Monroe St. Apt 6 in

      Stockton, California. The Change of Address was scheduled to begin April 27, 2019 and

      end June 27, 2019.

40.   During an interview following her arrest, Ausk stated to law enforcement she lived alone.

41.   Law enforcement reviewed inmate phone calls made by Ausk while she was in custody.

      On December 13, 2019, Ausk made a call to phone number 925-315-0022. The receiver

      of the call used a second call to allow Ausk to speak to “Marcus.” Below is an unofficial

      transcript of that conversation:

             Marcus: "If they found anything in the car it’s just a misdemeanor."
             Hope: "Possibly not... well if there isn’t a bag of 9 keys on the podium then they
             have that. They’re all for the same city. They possibly got the San Ramon stuff."
             Marcus: "The charges you have said would not have gone with what they found."
42.   On December 15, 2019, Ausk made a call to phone number 925-315-0022. The receiver

      of the call used a second call to allow Ausk to speak to “Marcus.” Below is an unofficial

      transcript of that conversation:

             Marcus: "You didn’t get caught with anything right?"
             Hope: "Might of... 9 of the San Ramon things were in there. Marcus think about it.
             Isn’t those things federal? They were in a bag. Probably in my purse."
             Hope: "If they offer me 8 months I think I should take it."
///

///


                                               13
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 36 of 73



                            Stockton Police Department Report 20-14761
43.   On April 26, 2020, victim P.T. reported a fraudulent charge in the amount of $1965.60 to

      his/her Bank of America bank account to AT&T with the description

      “ATTDESID:XXXXX2004SMT2CINDN: HOPELYN AUSK CO

      IDXXXXX31005WEB.” P.T. recognized the name HOPELYN AUSK as a former tenant

      of an owned tri-plex at 1018 N. Commerce Street in Stockton, California, and knew Ausk

      had the banking information based on Ausk’s previous use of that account for direct

      deposit of rent.

44.   Law enforcement submitted a search warrant to AT&T and found the charge was

      associated with Ausk. The telephone number on the AT&T account was 209-981-9270,

      which was activated on December 17, 2019, and associated with the name “Hopelyn

      Ausk.”

45.   The name of victim H.P. was also associated to the AT&T account and phone number

      209-981-9270. Law enforcement interviewed H.P. and found he/she did not have an

      AT&T phone or television account. H.P. reported they had received at least nine different

      unauthorized credit cards opened in his/her and or his/her spouse’s name to include TJ

      Maxx, Target, JC Penny, Nordstrom, Citibank, Indigo, Chevron, Home Depot and Apple

      that were not authorized. A report was also filed with San Ramon Police Department

      (Report 20-843).

46.   Victim H.P.’s date of birth, social security number and email address were located in a

      notebook found in Ausk and Griffin’s residence during the May 27, 2020, search

      described above (SPD Report 20-20643).

                         Stockton Police Department Report 20-20643

47.   On May 27, 2020, Ausk was arrested by local law enforcement on a state arrest warrant

      during a traffic stop. Griffin arrived on foot to the traffic stop as Ausk’s Mercedes was

      being towed. Griffin was found to be on Post Release Community Supervision (PRCS)

      with Contra Costa County Probation, which included search conditions of his residence.



                                               14
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 37 of 73



      Law enforcement later conducted a PRCS search of Ausk and Griffin’s shared residence

      located at 529 N Monroe #6 in Stockton, California.

48.   The search of the residence yielded: an unregistered Kel-Tec 9mm Luger firearm, an

      extended magazine for a Glock pistol, a full-auto selector switch for Glock pistol, several

      rounds of three different calibers of ammunition, several pieces of mail that did not

      belong to Ausk or Griffin, Economic Impact Payment Checks (U.S. stimulus checks) in

      names other than Ausk and Griffin, notebooks containing personally identifiable

      information (PII), counterfeit U.S. Postal Service keys, U.S. Postal Service locks, credit
      cards, and several presumed stolen packages.

49.   PII including date of birth, social security number and address for victim B.T.; G.A; and

      a Confidential Victim were located in the notebooks found in Ausk and Griffin’s

      residence. Law enforcement interviewed the victims who each confirmed he/she did not

      know nor give permission to Ausk and/or Griffin to use their PII.

50.   PII including date of birth, social security number, email address, annual earnings and

      several phone numbers for victim T.A. were located in a notebook found in Ausk and

      Griffin’s residence. Law enforcement interviewed T.A. and found he/she used to live at

      529 N Monroe #6 in Stockton, California, with sibling, victim G.A. T.A. reported recent,

      unauthorized fraudulent accounts for Fingerhut and Target were opened. The Target

      account had incurred a $20.00 charge. I understand T.A. to be the same person as T.A. in

      SPD report 19-51927, wherein mail addressed to Ausk’s residence in the name of T.A.

      was located in Ausk’s possession.

                          Other Investigative Steps and Evidence
51.   On June 16, 2020, I received information from Contra Costa County Probation that

      Griffin reported to them, on or about June 8, 2020, that he resided at 823 Sullivan Ave.,

      Stockton, CA, with his girlfriend Hope and her sister Mariah.

52.   On June 22, 2020, law enforcement conducted surveillance at 823 Sullivan Avenue,

      Stockton, CA. Both Ausk and Griffin were observed at the 823 Sullivan Ave. residence



                                               15
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 38 of 73



      and leaving the residence in a black 2008 Mercedes C300, bearing California license

      plate 8ELU386, which was registered to Ausk.

53.   On July 24, 2020, law enforcement conducted surveillance at the 823 Sullivan Ave.,

      Stockton, residence and observed a red Dodge Challenger with a double silver racing

      stripe on the top of the vehicle parked in the driveway. On September 1, 2020, law

      enforcement conducted additional surveillance at the same address and observed Griffin

      driving the same red Dodge Challenger leave the residence. The vehicle was observed to

      have no license plate, but a California Temporary Operating permit with the number “8”
      was posted on the rear window. On September 1, 2020, law enforcement also observed

      Ausk arrive at the residence in her Mercedes.

54.   During surveillance of the residence on September 1, 2020, law enforcement observed

      two temporary building structures, similar to a mobile or manufactured home, positioned

      at the back of the 823 Sullivan Ave property. I reviewed San Joaquin County records

      showing the land area encompassed by the property at 823 Sullivan Ave. (Parcel No.

      155-454-120-000) and confirmed that the observed structures were located within the

      property boundaries. These structures were separate from a white structure at the front of

      the house that appeared to be detached garage or storage shed.

55.   On July 17, 2020, law enforcement surreptitiously looked through the garbage in the city

      trash cans on the curb outside the residence of 823 Sullivan Ave, in Stockton, California.

      Law enforcement located items of indicia bearing the name “Hope Griffin Ausk” inside

      the trash cans, including a mailing bubble envelope and invoice from Zulay’s Nails. In

      addition, the following were also located:

                     x      Safco credit denial in the name of “Hope Aust” addressed to 825
                            Sullivan Ave.;

                     x      Midland Credit Management (Debt Collection) statement
                            addressed to H.D. at 823 Sullivan Ave. for a Synchrony Bank
                            account ending x1483;

                     x      Unopened mail piece addressed to J.L. at 823 Sullivan Ave. from
                            Aaron’s;


                                              16
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 39 of 73


                     x       Metabank gift card ending in x2156;

                     x       Various food, merchandise, gas, and ATM receipts for bankcards
                             ending x9338, x5746, x7973, 9338, 7796, x5810; and

                     x       A note with the following handwritten:
                                Hope: $1400/$325
                                CASH APP: $5,855.07
                                Current: $4,052
                                Paypal: $1,200
                                Cash: $2,250
                                EDD: $6,098
                                Recertify: $13,400
                                     TOTaL: $24,974
56.   Based on my training and experience, I believe the above-identified, handwritten note

      was a tally of Ausk and/or Griffin’s earnings from criminal activities, including EDD

      fraud.

57.   On July 17, 2020, law enforcement conducted surveillance at 823 Sullivan Avenue,

      Stockton, CA. Both Ausk and Griffin were observed at the 823 Sullivan residence and

      leaving the residence in a grey 2016 Mercedes sedan, bearing California license plate

      7WXB415. According to California Department of Motor Vehicle records, the vehicle is

      registered to Hopelyn R. Ausk.

58.   While reviewing results received from Facebook for search warrant 2:20-SW-0617-AC

      (E.D. Cal.), I located several messages between user hopelyn_x0x and user

      eastbaylivinnn from March 1 and March 2, 2020, regarding AUSK’s current “hustle,”

      including the following exchange:

      Text Fraud, to be honest, I make mailbox keys and mailbox cash checks credit cards ect
      that’s what I had my last case for and I’m currently fighting another one, but I did sell
      black but there’s more money in what I do now, I bought all my cars from fraud. Lol.
      Author hopelyn_x0x

      Text Kinda I mean you gotta phone so like if you had someone to buy you but coins you
      could transfer it to the credit card site and buy card numbers and buy shit, but I go get
      mail out of the cluster boxes that the post man can only open and then I use the
      cards cash their checks and or open cards in there names and max em out. Lol
      Author hopelyn_x0x
      In a prior conversation between these individuals, user eastbaylivinnn identified himself

      as an inmate at Lancaster state prison.


                                                17
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 40 of 73



59.   As noted above, Ausk was found in possession of counterfeit postal keys during her

      arrest on December 10, 2019, and was found in possession of postal locks and counterfeit

      postal keys on May 27, 2020, following her arrest.

60.   Based on my training and experience, and the training and experience of other law

      enforcement personnel assisting in this investigation, the U.S. Postal arrow locks were

      used in USPS neighborhood mailbox units. Additionally, the counterfeit keys, which

      appear to have been made from the locks, resemble arrow keys that USPS employees use

      to access USPS mailbox units.
61.   According to results received from Facebook for search warrant 2:20-SW-0617-AC (E.D.

      Cal.), on July 12, 2020, user hopelyn_x0x uploaded a video depicting what appears to be

      a female hand dropping a large amount of US Currency on the floor. Another subject

      appears to hand another stack of currency at least five more times. The subject dropping

      the currency was wearing an ankle monitor. On July 13, 2020, user itsmarcus_betch

      commented “So I am guessing that Must be all the money u Saved by switching to

      Geico? Good Job!” The two screen shots below depict the beginning and end of the

      video:




62.   On July 8, 2020, user itsmarcus_betch sent the following messages to user

      er_towing_transporting regarding looking to purchase a vehicle. User itsmarcus_betch

      then sends user er_towing_transporting four photos of a large amount of US Currency.

///

                                              18
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 41 of 73


      Text Wats up brodi I have been looking for a clean title Dodge Charger scat Pack with
      low miles preferably under 50K miles but @ most 60K miles if u come across one that
      has a salvaged title let me know & shoot me a few pictures & ur Price & I’ll get back to u
      Author itsmarcus_betch

      Text Or a Audi A7 coupe with low miles
      Author itsmarcus_betch

      Text Cadillac CTS-V coupe with low miles
      Author itsmarcus_betch

      Text Hit me up wen u come across anything chunky
      Author itsmarcus_betch




63.   On July 7, 2020, hopelyn_x0x user posted the below photo with the comment, “GPS

      don’t stop me from making money”:

                             [CONTINUED ON NEXT PAGE]




                                               19
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 42 of 73




64.   On May 24, 2020, user hopelyn_x0x posted the below photo with the comment

      “Welcome home to my baby daddy, @itsmarcus_betch late post, but finally outta prison

      love you to the moon and back now it’s time to get this moneyyyy”:




65.   On April 16, 2020, user hopelyn_x0x uploaded a video that depicts someone spreading a

      large amount of U.S. currency in their lap and commented, “Video cut off before I was

      done (; Coronavirus done my pockets right all y’all Waitin for the stimulus check while

      I’m Chasin a check me and my partner are gettin it what you know about thT ე

      #realgoer.” The below screenshot was taken from the video:



                                             20
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 43 of 73




66.   On October 18, 2019, user hopelyn_x0x uploaded a video that depicts someone spreading

      a large amount of U.S. currency in their lap and commented, “ ᪏ #dontsleeponit.” The

      below screenshot was taken from the video:




67.   On April 16, 2019, user itsmarcus_betch sent the below photo of several addressed

      parcels and envelopes messages to user nuttyfahireee with the message “Aye what all can

      u sell on EBay cause I be hittin on hella shit mailboxing?”:

                             [CONTINUED ON NEXT PAGE]




                                              21
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 44 of 73




68.    Based on my training and experience, “mailboxing” is a term used to refer to breaking

       into mail boxes and stealing mail.

69.    Based on my training, experience, and conversations with other law enforcement officers,

       criminals often post photos and videos on social media platforms to flaunt their success in

       obtaining large amounts of cash through illegal sources and fraud schemes. It is common

       for mail and ID thieves to utilize social media to facilitate their illegal activities,

       including selling fraudulently attained merchandise, stolen access devices, and victim PII.

       It is also common for coconspirators to use their social media accounts to communicate

       with each other. More specifically, coconspirators often use the private messenger feature

       of their social media accounts to communicate with other mail and ID thieves and discuss

       their criminal activity. It is also common for criminals and coconspirators to use social

       media to boast about and flaunt the success and fruits of their illegal conduct.

70.    Law enforcement conducted a records check on Ausk and Griffin with the EDD 1 of the
       State of California. Law enforcement obtained information from EDD indicating that

       Ausk had not reported income with the State of California since the first quarter of 2019,

       and Griffin had not reported any income to the State of California. However, according to

       several recent postings on Ausk and Griffin’s social media accounts, they displayed large

1
  The query of the California Employment Development Department records covered the last
five quarters prior to current fiscal year, and was conducted using Ausk and Griffin’s social
security numbers.
                                                  22
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 45 of 73



      amounts of U.S. currency. I have been unable to establish a legitimate source of income

      for Ausk and Griffin.

71.   While reviewing results received from Facebook for search warrant 2:20-SW-0617-AC

      (E.D. Cal.), I located several messages between user hopelyn_x0x and user

      eastbaylivinnn from July 6, 2020, regarding Ausk’s purchase of a vehicle with cash.

      According to the messages, Ausk recently purchased a Mercedes Benz using “15 bands.”

      Based on my training and experience and conversations with other law enforcement

      officers, a “band” is reference to one thousand dollars. Below is an excerpt of their text
      conversation:

             Text And also just want you to know that I never fucked you over fool, on my life,
             I tried to keep in constant contact, and believe it or not I’m hot out here cops try
             to raid my shit every week it seems like, I did send 2 things to you , idk why it
             didn’t get thru and I still have a pack waiting I was gonna send your boy, just
             know I’m doing good rinnow, really good so you need anything get at me, And I
             know but lemme tell you I regret my face tattoo so fucking bad, people judge me
             before anything I went and got a brand new Benz a week ago and the dealer
             wanted to treat me all weird till I dropped 15 bands right there, so just be smart
             about what you get feel me
             Author hopelyn_x0x
72.   On July 6, 2020, Ausk provided user eastbaylivinnn with photos of the vehicle which

      depict a grey Mercedes Benz sedan. On June 29, 2020, I observed a 2016 grey Mercedes

      Benz bearing California license plate 7WXB415 in the driveway of 823 Sullivan Avenue

      in Stockton, California. During a surveillance operation on July 17, 2020, Ausk was

      observed driving a grey Mercedes Benz similar to the one in the shared photos bearing

      California license plate 7WXB415. According to California Department of Motor

      Vehicle records, the vehicle is registered to Ausk. I also observed Ausk driving the 2016

      grey Mercedes Benz sedan on August 13, 2020 on southbound on Filbert Street in

      Stockton, California.

73.   While reviewing results received from Facebook for search warrant 2:20-SW-0617-AC

      (E.D. Cal.), I located several messages between user hopelyn_x0x and user

      eastbaylivinnn from July 6, 2020, regarding Ausk’s unemployment scheme. Ausk asked

      user eastbaylivinnn if he wanted to make money with her and split it, and she confirmed

                                               23
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 46 of 73



      it is unemployment related. Ausk replied she “backdates” to receive a large amount of

      money up front. Ausk and user eastbaylivinnn discussed getting other inmates to provide

      their information to use for the scheme:

             Text Wanna make a couple bands nothing bad split it w me this how I been
             making my money right now
             Author hopelyn_x0x

             Text Is it the unemployment?
             Author eastbaylivinnn

             Text Yessir I back date it so I get like 10k up front
             Author hopelyn_x0x

             Text Man i already somebody do it i cant re use it tho huh
             Author eastbaylivinnn
             Text Aye how bout i find niggas in here tho its gucci?
             Author eastbaylivinnn

             Text Yup do you thing I back date it so we will make moneyyyyy
             Author hopelyn_x0x

             Text Alright fosho ima try to gather up some atleast one forsure
             Author eastbaylivinnn

             Text How long did it take for ya to get the card mailed ? Was that how the money
             was
             being sent
             Author eastbaylivinnn

             Text And make sure they know your getting a cut and me cuz really I’m tryna
             help you cuz I can just do it myself and once your approved card comes in 10
             days you can check to see when you card was shipped
             Author hopelyn_x0x

             Text Yea ima let em know i needa percentage fosho dont trip niggas here dont
             care as long as they get a band or few they straight
             Author eastbaylivinnn
74.   According to postal records, Ausk and Griffin received mail in their names at the address

      of 823 Sullivan Avenue in Stockton, California. Records also indicate, as recent as

      August 17, 2020, that the same address has received mail addressed to names other than

      Ausk and Griffin, including financial mail and mail from the EDD, which manages

      unemployment claims for the State of California.

                                                 24
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 47 of 73



75.   Based upon my training and experience in mail theft investigations, I know that suspects

      often take the U.S. Mail that they obtained illegally to their residences so they can open

      and examine it in private. I also know that these same suspects often store the contents of

      stolen U.S. Mail at their residences – including in their homes, garages, sheds, and

      storage containers – and especially in their bedrooms and offices until they are ready to

      use it. Such contents often include identifications, bank account information, financial

      information, bankcards, government benefit information, PII, and other personal

      information. Finally, suspects who carry firearms often store or hide firearms in these
      same locations.

          Use of Electronic Devices for Criminal Activity and Forensic Analysis
76.   Based on the above-described evidence, there is probable cause to believe that the

      Subjects used electronic devices—such as smart phones, cell phones, tablets, and

      computers as instrumentalities of their scheme and used the devices to store evidence and

      fruits of their crimes.

77.   As described above, many of the fraudulent access devices were registered via the

      internet, and, in some instances, a phone number or email address was provided. Also, an

      online purchase was made from Louis Vuitton and JSD Supply using one of the

      aforementioned access devices, also accessing social media platforms. These actions

      typically require the use of electronic devices.

78.   Based upon my training and experience, and my discussions with other law enforcement

      personnel, I am aware that it is common for perpetrators of mail theft, fraud and identity

      theft to use electronic devices to obtain information for the execution of their scheme or

      to disseminate scheme information to other individuals. I am also aware that the

      perpetrators of this scheme may reside and/or have committed these offenses within

      different cities and counties and may rely on mobile and electronic forms of

      communication with each other regarding their fraudulent activities.

79.   Based upon my training and experience, my conversations with other law enforcement

      personnel assisting in this case, and my investigation in this case, I am aware that persons

                                               25
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 48 of 73



      involved in identity theft, mail theft, credit card fraud, and bank fraud, along with their

      conspirators/accomplices use smart phones, cell phones, tablets, and computer laptops to

      communicate with one another, either by voice calls, emails, or text messages regarding

      their fraud and theft activities. I know that perpetrators who use such devices commonly

      exchange real time information about theft and fraud activity and other information

      regarding execution of theft or fraudulent transactions. Such information can be found

      stored in the text/email messages and images on such devices. Such persons also use the

      devices to link with the internet to obtain addresses and maps and locations/addresses of
      victims, including but not limited to merchants, banks, and individual identity theft

      victims. Such devices can also be used to: remotely make online fraudulent purchases,

      perform false or fraudulent mobile banking operations and checks (verifications), and

      distribute the proceeds of fraudulent activities to co-conspirators via banking and money-

      transfer applications.

80.   Based upon my training and experience, my conversations with other law enforcement

      personnel assisting in this case, and my investigation in this case, I am aware that the

      complete contents of text messages, image files, and emails may be important to

      establishing the actual user who has dominion and control of a particular phone or

      computer at a given time. Cell phones may be subscribed to under false names with little

      to no verification by the service provider. Cell phones and computers may also be used

      by multiple people. Given the ease with which such items may be obtained and used, and

      the rarity with which law enforcement has eyewitness testimony about a defendant’s use

      of a particular cell phone or device that was used to send a particular text or email

      message, investigators often have to rely on circumstantial evidence to show that an

      individual was the actual user of a particular cell phone or device. Often, by piecing

      together information contained in the contents of the device (cell phone or computer or

      storage device) an investigator can establish the identity of the actual user. Often, those

      pieces will come from a time period before the device was used in criminal activity.

      Limiting the scope of the search for information showing the actual user of the device

                                               26
           Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 49 of 73



      would, in some instances, prevent the government from identifying the user of the device

      and, in other instances, allow a defendant to possibly suggest that someone else was

      responsible. Therefore, the entire content of a communication device often provides

      important evidence regarding the actual user’s dominion and control of the device.

      Moreover, review of the contents of communications of electronic storage devices,

      including text and email messages sent or received by the subject device assist in

      determining whether other individuals had access to the device.

81.   Based upon my training and experience, my conversations with other law enforcement
      personnel assisting in this case, and my investigation in this case, I am aware that

      criminals discussing their criminal activity via electronic communication devices (email

      and text messaging) may use images, slang, short forms (abbreviated words or phrases

      such as “lol” to express “laugh out loud”), or code words (which require entire strings or

      series of text message conversations to determine their true meaning) when discussing

      their crimes. They can also discuss aspects of the crime without specifically mentioning

      the crime involved. It is even possible to use pictures, images and emoticons (images

      used to express a concept or idea such as a happy face inserted into the content of a text

      message or the manipulation and combination of keys on the computer keyboard to

      convey an idea, such as the use of a colon and paren :) to convey a smile or agreement) to

      discuss matters. “Keyword searches” or other automated methods of review of the text

      messages sent to and from the subject device would not account for any of these

      possibilities, so actual review of the text and email messages by law enforcement

      personnel with information regarding the identified criminal activity is necessary to find

      all relevant evidence.

82.   Based upon my training and experience, my conversations with other law enforcement

      personnel assisting in this case, and my investigation in this case, I have learned the

      following additional information:

      a.       Individuals who steal, misdirect, take, unlawfully possess, or by fraud or

               deception obtain, U.S. Mail often maintain the U.S. Mail, and its contents –

                                                27
           Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 50 of 73



               including access devices, bankcards, and gift cards – for long periods of time to

               exceed months. Such individuals will also scan onto computers, cell phones, and

               computer storage devices stolen mail or fraudulently obtained mail (and its

               contents) and maintain on computers, cell phones, and storage devices co-

               conspirators names, victim’s names, addresses (of victims, associates,

               accomplices), and stolen means of identification, to include images of such,

               thereby reducing such items’ exposure to law enforcement and the community.

               Individuals use their cell phones and personal computers to make online
               purchases using gift cards to order items that will be shipped to their residences.

      b.       I am aware that even if a perpetrator deletes evidence of criminal activity (such as

               identity theft, and fraudulent use of financial information in U.S. Mail) from

               electronic storage devices, the evidence often can be recovered from the devices,

               including computers or other forms of electronic storage media.

83.   Based on my knowledge, training, and experience, I know that electronic devices can

      store information for long periods of time. Similarly, things that have been viewed via the

      Internet are typically stored for some period of time on the device. This information can

      sometimes be recovered with forensics tools.

84.   As described above and in Attachment B, this application seeks permission to search for

      records that might be found on the PREMISES, in whatever form they are found. One

      form in which the records might be found is data stored on an electronic device’s hard

      drive or other storage media. Thus, the warrant applied for would authorize the seizure of

      electronic devices and storage media or, potentially, the copying of electronically stored

      information, all under Rule 41(e)(2)(B).

85.   There is probable cause to believe that things that were once stored on any electronic

      devices located at any of the PREMISES may still be stored there, for at least the

      following reasons:

      a.       Based on my knowledge, training, and experience, I know that computer files or

               remnants of such files can be recovered months or even years after they have been

                                                 28
           Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 51 of 73



               downloaded onto a storage medium, deleted, or viewed via the Internet.

               Electronic files downloaded to a storage medium can be stored for years at little

               or no cost. Even when files have been deleted, they can be recovered months or

               years later using forensic tools. This is so because when a person “deletes” a file

               on a computer, the data contained in the file does not actually disappear; rather,

               that data remains on the storage medium until it is overwritten by new data.

      b.       Therefore, deleted files, or remnants of deleted files, may reside in free space or

               slack space-that is, in space on the storage medium that is not currently being
               used by an active file-for long periods of time before they are overwritten. In

               addition, a computer's operating system may also keep a record of deleted data in

               a “swap” or “recovery” file.

      c.       Wholly apart from user-generated files, computer storage media-in particular,

               computers' internal hard drives-contain electronic evidence of how a computer

               has been used, what it has been used for, and who has used it. To give a few

               examples, this forensic evidence can take the form of operating system

               configurations, artifacts from operating system or application operation, file

               system data structures, and virtual memory “swap” or paging files. Computer

               users typically do not erase or delete this evidence, because special software is

               typically required for that task. However, it is technically possible to delete this

               information.

      d.       Similarly, files that have been viewed via the Internet are sometimes

               automatically downloaded into a temporary Internet directory or “cache.”

86.   Forensic evidence. As further described in Attachment B, this application seeks

      permission to locate not only electronically stored information that might serve as direct

      evidence of the crimes described on the warrant, but also forensic evidence that

      establishes how electronic devices were used, the purpose of their use, who used them,

      and when. There is probable cause to believe that this forensic electronic evidence might

      be on the electronic devices found because:

                                                 29
     Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 52 of 73



a.       Data on the storage medium can provide evidence of a file that was once on the

         storage medium but has since been deleted or edited, or of a deleted portion of a

         file (such as a paragraph that has been deleted from a word processing file).

         Virtual memory paging systems can leave traces of information on the storage

         medium that show what tasks and processes were recently active. Web browsers,

         e-mail programs, and chat programs store configuration information on the

         storage medium that can reveal information such as online nicknames and

         passwords. Operating systems can record additional information, such as the
         attachment of peripherals, the attachment of USB flash storage devices or other

         external storage media, and the times the computer was in use. Computer file

         systems can record information about the dates files were created and the

         sequence in which they were created.

b.       Forensic evidence on a device can also indicate who has used or controlled the

         device. This “user attribution” evidence is analogous to the search for “indicia of

         occupancy” while executing a search warrant at a residence.

c.       A person with appropriate familiarity with how an electronic device works may,

         after examining this forensic evidence in its proper context, be able to draw

         conclusions about how electronic devices were used, the purpose of their use, who

         used them, and when.

d.       The process of identifying the exact electronically stored information on a storage

         medium that are necessary to draw an accurate conclusion is a dynamic process.

         Electronic evidence is not always data that can be merely reviewed by a review

         team and passed along to investigators. Whether data stored on a computer is

         evidence may depend on other information stored on the computer and the

         application of knowledge about how a computer behaves. Therefore, contextual

         information necessary to understand other evidence also falls within the scope of

         the warrant.



                                          30
           Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 53 of 73



      e.       Further, in finding evidence of how a device was used, the purpose of its use, who

               used it, and when, sometimes it is necessary to establish that a particular thing is

               not present on a storage medium.

      f.       I know that when an individual uses an electronic device, the individual's

               electronic device will generally serve both as an instrumentality for committing

               the crime, and also as a storage medium for evidence of the crime. The electronic

               device is an instrumentality of the crime because it is used as a means of

               committing the criminal offense. The electronic device is also likely to be a
               storage medium for evidence of crime. From my training and experience, I

               believe that an electronic device used to commit a crime of this type may contain:

               data that is evidence of how the electronic device was used; data that was sent or

               received; and other records that indicate the nature of the offense.

87.   Necessity of seizing or copying entire computers or storage media. In most cases, a

      thorough search of a premises for information that might be stored on storage media often

      requires the seizure of the physical storage media and later off-site review consistent with

      the warrant. In lieu of removing storage media from the premises, it is sometimes

      possible to make an image copy of storage media. Generally speaking, imaging is the

      taking of a complete electronic picture of the computer’s data, including all hidden

      sectors and deleted files. Either seizure or imaging is often necessary to ensure the

      accuracy and completeness of data recorded on the storage media, and to prevent the loss

      of the data either from accidental or intentional destruction. This is true because of the

      following:

      a.       The time required for an examination. As noted above, not all evidence takes the

               form of documents and files that can be easily viewed on site. Analyzing evidence

               of how a computer has been used, what it has been used for, and who has used it

               requires considerable time, and taking that much time on premises could be

               unreasonable. As explained above, because the warrant calls for forensic

               electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

                                                31
           Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 54 of 73



               examine storage media to obtain evidence. Storage media can store a large

               volume of information. Reviewing that information for things described in the

               warrant can take weeks or months, depending on the volume of data stored, and

               would be impractical and invasive to attempt on-site.

      b.       Technical requirements. Computers can be configured in several different ways,

               featuring a variety of different operating systems, application software, and

               configurations. Therefore, searching them sometimes requires tools or knowledge

               that might not be present on the search site. The vast array of computer hardware
               and software available makes it difficult to know before a search what tools or

               knowledge will be required to analyze the system and its data on the premises.

               However, taking the storage media off-site and reviewing it in a controlled

               environment will allow its examination with the proper tools and knowledge.

      c.       Variety of forms of electronic media. Records sought under this warrant could be

               stored in a variety of storage media formats that may require off-site reviewing

               with specialized forensic tools.

88.   Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

      warrant I am applying for would permit the examination of electronic devices consistent

      with the warrant. The examination may require authorities to employ techniques,

      including but not limited to computer-assisted scans of the entire medium, that might

      expose many parts of a device to human inspection in order to determine whether it is

      evidence described by the warrant.

89.   Manner of execution. Because this portion of the warrant—seeking forensic examination

      of electronic devices found—seeks only permission to examine device(s) that would be

      already in law enforcement’s possession, the execution of the forensic examination would

      not involve the physical intrusion onto a premises. Consequently, I submit there is

      reasonable cause for the Court to authorize execution of such examination at any time in

      the day or night following the seizure of the device.



                                                  32
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 55 of 73



90.   Because several people share the addresses listed in Attachment A-1 as a residence, it is

      possible that the locations will contain electronic devices and storage media that are

      predominantly used, and perhaps owned, by persons who are not suspected of a crime. If

      it is nonetheless determined that it is probable that the things described in this warrant

      could be found on any of those devices or storage media, the warrant applied for would

      permit the seizure and review of those items as well.

                 Comparability with Prior Investigations and Experience
91.   Based on my review of the records and documents in this case, my training and

      experience, and my discussions with other law enforcement personnel in this

      investigation, I do not believe contact between any law enforcement and the individuals

      perpetrating this scheme will necessarily result in them destroying or moving all

      evidence, fruits, or instrumentalities of the crimes. I am aware that even after contact with

      law enforcement, individuals involved in schemes to defraud, and attempts to defraud,

      federally insured financial institutions will not always cease criminal conduct. To the

      contrary, such individuals often are emboldened, believing they are no longer targets or

      suspects. I am aware that often such individuals immediately return to obtaining, and

      altering fraudulently obtained identification and financial information. In addition,

      individuals retrieve secreted catalogues, saved and profiled contents of fraudulently

      obtained financial information and property from areas law enforcement did not search or

      seize. The individuals will then maintain the items in close proximity, including in their

      residence. Also, the individuals will—after initial discovery by law enforcement—return

      to obtaining further identification and financial information (including replacement

      access devices and PIN numbers for replacement credit/debit cards). Of course, I am also

      aware based on my training and experience that individuals in schemes such as this one,

      who have not been confronted by law enforcement, also continue their participation in the

      criminal conduct.

92.   Also, based on my training and experience, and my discussions with other law

      enforcement personnel, I am aware that following contact with law enforcement,

                                               33
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 56 of 73



      individuals involved in schemes to defraud, and attempts to defraud federally insured

      financial institutions will occasionally change vehicles in order to continue criminal

      conduct, including fraud.

93.   I am aware that individuals involved in bank fraud, credit card fraud, aggravated identity

      theft, possession of stolen U.S. Mail, and theft of U.S. Mail, and conspiracy to commit

      such offenses (including schemes to acquire and to use federally insured bank credit

      cards assigned to others), obtain access devices, PIN numbers, financial information,

      identity information, checks and other personal and financial information of victims via
      stolen U.S. Mail and other thefts. Such individuals, working together, often maintain

      close contact and travel together. I am aware that in mail theft, bank fraud, mail fraud,

      and identity theft schemes, perpetrators often use victim names and pose as victims

      online to make internet transactions, to open accounts, and to cause fraudulently

      purchased items to be mailed in the victims’ names. After contact with law enforcement,

      mailings and parcels in furtherance of access device fraud, identity theft, bank and other

      fraud schemes continue to be received by perpetrators, including the name(s) of other and

      victims. Perpetrators receive mailings and parcels in other names to avoid detection and

      to create a layer of anonymity by, for example, continuing to change the identities being

      used. Also to avoid detection, perpetrators will cause fraudulently purchased items to be

      mailed and stored at different locations. I am aware that perpetrators will keep tools,

      implements, financial statements, access devices, and stolen items close to themselves

      (especially in vehicles they use, or their person, in their residences, in the residences of

      extended family members, and in storage units) or in areas to which they have access in

      order to ensure custody and control of the items and for easy access for use or disposal.

                                        CONCLUSION

94.   For the reasons stated above, there is probable cause to believe that Hopelyn Ausk

      committed the offense of Bank Fraud, in violation of 18 U.S.C. § 1344, on or about

      September 2, 2019.



                                                34
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 57 of 73



95.   For the reasons stated above, there is also probable cause to believe that evidence, fruits,

      contraband, and instrumentalities of violations of 18 U.S.C. § 371 – Conspiracy; § 1708 –

      Possession of Stolen U.S. Mail; § 1704 – Possession of Stolen or Counterfeit Postal Keys

      or Locks; § 1028A – Identity Theft; § 1344 – Bank Fraud; § 1341 – Mail Fraud; § 922(g)

      – Felon in Possession; and 26 U.S.C. § 5861 – Possession of an Unregistered Firearm, as

      more fully described in Attachment B, hereby fully incorporated herein, may be found at

      the Premises or on the Subjects identified in Attachments A-1 through A-5, attached and

      fully incorporated herein.


                             [CONTINUED ON NEXT PAGE]




                                               35
        Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 58 of 73



                                     REQUEST TO SEAL

96.   This case is the product of a covert investigation. Based on my training and experience in

      investigations such as this one, I believe that public disclosure of the existence of this

      affidavit, complaint, arrest warrants and/or search warrants may have a significant and

      negative impact on the continuing investigation and may severely jeopardize law

      enforcement efforts to execute the warrants. Also, premature disclosure may pose a risk

      to executing law enforcement. It is respectfully requested that this Court issue an order

      sealing, until further order of the Court, all papers submitted in support of this affidavit,
      the accompanying search warrant, and application.



                                               /s/ Elizabeth Foley
                                             Elizabeth Foley
                                             U.S. Postal Inspector
                                             United States Postal Inspection Service

      Approved as to form.


      __________
               _ _____________
               __
      _______________________
      Robert
      R b t J.
             J Artuz
               At
      Special Assistant U.S. Attorney


      Subscribed and sworn to me telephonically on 3rd day of September, 2020.




      _____________________________  _
      THE HONORABLE KENDALL J. NEWMAN
      UNITED STATES MAGISTRATE JUDGE




                                                36
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 59 of 73


                                      ATTACHMENT A-1

        The place to be searched: 823 Sullivan Avenue, Stockton, California 95205, including the
house, garage, and all storage sheds, temporary structures, and containers at the residence and
residence yard. The residence is shown in the photographs below and is further described as
follows: 823 Sullivan Avenue is a single story 2 bedroom, 1 bath, house located on the west side
of Sullivan Avenue with grey siding, white trim, dark grey shingles, and a white metal security
screen door. The numbers "823" are affixed to the trim of the front porch above the front door.
The front yard is surrounded by a chain link fence with a chain link gate to the driveway.




This warrant authorizes the forensic examination of electronic devices at the location for the
purpose of identifying the electronically stored information described in Attachment B.




                                     Attachment A-1 Page 1
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 60 of 73


                                      ATTACHMENT A-2

The place to be searched is a grey 2016 Mercedes Benz sedan, with California license plate
7WXB415 registered to Hopelyn Ausk, which is depicted parked in driveway of 823 Sullivan
Avenue, Stockton, CA 95205, in the below photograph:




This warrant authorizes the forensic examination of electronic devices at the location for the
purpose of identifying the electronically stored information described in Attachment B.




                                     Attachment A-2 Page 1
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 61 of 73


                                      ATTACHMENT A-3

The place to be searched is a red Dodge Challenger with a double silver racing stripe running
down the entire top, center of the vehicle, and with a California Temporarily Operating Permit
marked with the number “8” in the rear window, which is depicted parked in driveway of 823
Sullivan Avenue, Stockton, CA 95205, in the below photograph:




This warrant authorizes the forensic examination of electronic devices at the location for the
purpose of identifying the electronically stored information described in Attachment B.




                                     Attachment A-3 Page 1
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 62 of 73


                                     ATTACHMENT A-4
                                     Person to be searched

The person to be searched is Hopelyn Rhiannon AUSK. AUSK is a white female, approximately
5’5”, with red hair and blue eyes. AUSK’s date of birth is XX/XX/1996. AUSK’s photograph
appears below.




The search of AUSK shall include her person, clothing, and personal belongings, including
backpacks, briefcases and bags, that are within the immediate vicinity and control at the location
where the search warrant is executed and that may contain the items called for by Attachment B
to this warrant.




                                     Attachment A-4 Page 1
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 63 of 73


                                     ATTACHMENT A-5
                                     Person to be searched

The person to be searched is Marcus Winston GRIFFIN. GRIFFIN is a white male,
approximately 6’2”, with brown hair and hazel eyes. GRIFFIN’s date of birth is XX/XX/1991.
GRIFFIN’s photograph appears below.




The search of GRIFFIN shall include his person, clothing, and personal belongings, including
backpacks, briefcases and bags, that are within the immediate vicinity and control at the location
where the search warrant is executed and that may contain the items called for by Attachment B
to this warrant.




                                     Attachment A-5 Page 1
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 64 of 73


                                       ATTACHMENT B

The evidence to be searched for and seized concerns violations of Title 18, United States Code,
Sections 371 (conspiracy), 1708 (possession of stolen U.S. Mail), 1704 (possession of stolen or
counterfeit postal keys or locks), 1028A (aggravated identity theft), 1344 (bank fraud), 1341
(mail fraud), 922(g) (felon in possession), and Title 26, United States Code Section 5861
(possession of unregistered firearm) whether physical, digital, electronic, or otherwise, occurring
after January 17, 2019, and is described in the enumerated list below:

   1. Items and information tending to identify persons exercising dominion and control over
      the location or particular areas within the location, including correspondence, papers,
      photos, videos, bank statements, credit card statements, receipts, utility bills, emails,
      internet transaction records, parcels, mail, and clothing;

   2. United States mail, identification documents, and access devices bearing the names of, or
      otherwise tending to pertain to, persons who do not live at or control the location;

   3. Documents, records, and information relating to the contents of mail or property in the
      names of persons who do not live a or control the location, together with indicia of
      possession, control, ownership or use of such mail or property;

   4. Documents, records, and information tending to show how money associated with the
      theft or possession of U.S. Mail was obtained, secreted, transferred, and/or spent,
      including online purchases and electronic transfer of funds;

   5. U.S. Currency over $5,000;

   6. Documents, records, and information containing, referencing, or listing the following
      types of personal identifying information for individuals, businesses or merchants:
      names, dates of birth, Social Security Numbers, email addresses, telephone numbers,
      passwords, bank account numbers, credit card numbers, charge card numbers, credit card
      images, PIN numbers;

   7. Credit cards, debit cards, gift cards and documents, records, and information pertaining to
      the possession, control, ownership, or use of credit cards, debit cards, gift cards,
      including items obtained through transactions involving credit cards, debit cards, and gift
      cards;

   8. Financial instruments, documents, and information for all cards and/or accounts in the
      names of suspected victims and other persons who do not live at 823 Sullivan Avenue,
      Stockton, CA 95205, including the following: credit applications, account applications,
      account numbers, credit cards, charge cards, store specific account cards, prepaid debit
      cards, business and personal checks, receipts, account statements, account related
      correspondence, records of goods and services obtained, electronic books, money drafts,




                                       Attachment B page1
     Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 65 of 73


   letters of credit, money orders, cashier’s checks and receipts, deposits and withdrawal
   slips, and passbooks;

9. Documents, records, and information pertaining to unemployment benefits (whether or
   not attempted or successfully) for names other than Hopelyn Ausk and Marcus Griffin;

10. All bank records, checks, credit card bills, account information, and other financial
    records;

11. Documents, records and information constituting, discussing, establishing or tending to
    constitute, discuss or establish: (a) fraudulent or unauthorized activity involving personal
    identification information, and (b) the theft and trafficking of personal identification
    information;

12. Tools and materials usable to make identification documents, check, or financial
    documents, including: templates and software for making identifications, checks, or
    credit cards; laminating machines, printers, electronic reader writers, label makers, heat
    sealers, embossers, and identification imprinters, and access devices; and check washing
    materials, paper stock, chemicals such as acetone to remove ink, and magnetic ink;

13. Records and information relating to the internet service provider and Internet Protocol
    address assigned to the premises;

14. Documents, records, and information pertaining to the purchase of or sale of firearms or
    firearms parts, ammunition, or explosives;

15. Firearms, firearm parts, ammunition, and explosives;

16. Evidence that may identify any coconspirators, coschemers, or aiders and abettors,
    including records that help reveal their whereabouts;

17. Communications between coconspirators, coschemers, and aiders and abettors;

18. Evidence indicating the subjects’ state of mind as it relates to the crimes under
    investigation;

19. Historical location information, including GPS data, historical cell-site data, and precise
    location information;

20. Photographs, images, and communications regarding any information responsive to any
    of the above Paragraphs; and

21. With respect to “digital devices,” in addition to all of the categories described in the
    preceding Paragraphs, items and information to be seized include any electronic records,
    including e-mail messages, text messages, videos, electronic documents, images, and/or
    data:



                                   Attachment B page2
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 66 of 73


           a. tending to identify persons exercising dominion and control over each digital
              device searched; and
           b. tending to place in context, identify the creator or recipient of, or establish the
              time of creation or receipt of any electronic information responsive to any of the
              above Paragraphs.

        As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

       The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and
other magnetic or optical media.

         The terms “digital devices” and “electronic devices” mean computers, computer tablets
(e.g., iPads), electronic storage devices (e.g., hard drives, thumb drives), smart phones, mobile
phones, cellular phones, and POS terminals. The seizure and search of digital devices shall
follow the procedures outlined in the supporting affidavit. Deleted data, remnant data, slack
space, and temporary and permanent files on the digital devices may be searched for the
evidence above.

        The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions.

        The term “IP address” or “Internet Protocol address” means a unique numeric address
used by computers on the Internet. An IP address looks like a series of four numbers, each in the
range 0-255, separated by periods (e.g., 121.56.97.178). Every computer attached to the Internet
must be assigned an IP address so that Internet traffic sent from and directed to that computer
may be directed properly from its source to its destination. Most Internet service providers
control a range of IP addresses. Some computers have static—that is, long-term—IP addresses,
while other computers have dynamic—that is, frequently changed—IP addresses.

       The term “Internet” means a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the Internet, connections between
devices on the Internet often cross state and international borders, even when the devices
communicating with each other are in the same state.




                                       Attachment B page3
                          Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 67 of 73
AO 93 (Rev. 11/13) Search and Seizure Warrant


                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Eastern District of California

            In the Matter of the Search of                       )
   INFORMATION ASSOCIATED WITH Username                          )
    HopelynAusk123116; ID 100004164905535 and                    )             Case No.   2:20-sw-0940 DB
Username marcus.griffin; ID 100006739772423 THAT IS              )
     STORED AT PREMISES CONTROLLED BY                            )
                 FACEBOOK, INC.                                  )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of            California
(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

          YOU ARE COMMANDED to execute this warrant on or before                 October 23, 2020        (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m. ; at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.
        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for        days (not to exceed 30)     until, the facts justifying, the later specific date of                          .


Date and time issued:            SP


City and state:             Sacramento, California
                          Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 68 of 73
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

                                                                      Return
Case No.:                              Date and time warrant executed:          Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                    Certification


     I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.



                            _____________________________________________________________

                          Subscribed, sworn to, and returned before me this date.



           ____________________________________________                                 ______________________________
                                           Signature of Judge                                       Date
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 69 of 73



                                      ATTACHMENT A

                                   Property to Be Searched

This warrant applies to information associated with the Facebook accounts with the following

usernames and/or IDs:

                     Username HopelynAusk123116; ID 100004164905535

                        Username marcus.griffin; ID 100006739772423

(the “accounts” or “subject accounts”) that is stored at premises owned, maintained, controlled,

or operated by Facebook, Inc., a social-media company headquartered in Menlo Park, California.

The information for the accounts should include account information preserved pursuant to

preservation requests served on Facebook on September 18, 2020, and any new account

information created subsequent to any preservation.
            Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 70 of 73



                                        ATTACHMENT B

                                  Particular Things to be Seized

       I.       Information to be disclosed by Facebook, Inc.

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook, Inc., including any messages, records, files, logs, or information

that have been deleted but are still available to Facebook, Inc., or have been preserved pursuant

to a request made under 18 U.S.C. § 2703(f), Facebook, Inc. is required to disclose the following

information to the government for each account listed in Attachment A:

       a.       All identity and contact information, including full name, e-mail address, physical
                address (including city, state, and zip code), date of birth, phone numbers, gender,
                hometown, occupation, and other personal identifiers;
       b.       All past and current usernames associated with the accounts;
       c.       The dates and times at which each account and profile were created, and the
                Internet Protocol (“IP”) address at the time of sign-up;
       d.       All activity logs including IP logs and other documents showing the IP address,
                date, and time of each login to the accounts, as well as any other log file
                information;
       e.       All information regarding the particular device or devices used to login to or
                access the account, including all device identifier information or cookie
                information, including all information about the particular device or devices used
                to access the account and the date and time of those accesses;
       f.       The identity of any other accounts accessed by the same device that accessed the
                subject accounts, including accounts linked by machine cookies, and the identity
                of any other accounts that are registered with the same email addresses or
                telephone numbers as the subject accounts;
       g.       All data and information associated with the profile page, including photographs,
                “bios,” and profile backgrounds and themes;
       h.       All communications or other messages sent or received by the account from
                January 17, 2019, to Present;
            Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 71 of 73



       i.       All user content created, uploaded, or shared by the account, including any
                comments made by the account on photographs or other content January 17, 2019,
                to Present;
       j.       All photographs and images in the user gallery for the account January 17, 2019,
                to Present;
       k.       All location data associated with the account, including geotags January 17, 2019,
                to Present;
       l.       All data and information that has been deleted by the user January 17, 2019, to
                Present;
       m.       A list of all of the people that the user follows on Facebook and all people who
                are following the user (i.e., the user’s “following” list and “followers” list), as
                well as any friends of the user;
       n.       A list of all users that the account has “unfollowed” or blocked;
       o.       All privacy and account settings;
       p.       All records of Facebook searches performed by the account, including all past
                searches saved by the account January 17, 2019, to Present;
       q.       All information about connections between the account and third-party websites
                and applications; and,
       r.       All records pertaining to communications between Facebook and any person
                regarding the user or the user’s Facebook account, including contacts with support
                services, and all records of actions taken, including suspensions of the account.
Facebook, Inc. is hereby ordered to disclose the above information to the government within 14

DAYS of issuance of this warrant.

       II.      Information to be seized by the government

       All information described above in Section I that constitutes evidence of violations of 18

U.S.C. § 1708 – Possession of Stolen U.S. Mail; 18 U.S.C. § 1704 – Possession of Stolen or

Counterfeit Postal Keys or Locks; 18 U.S.C. § 1028A – Identity Theft; 18 U.S.C. § 1341/43 –

Mail or Wire Fraud; 18 U.S.C. § 1344 – Bank Fraud; 18 U.S.C. § 922(g) – Felon in Possession
         Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 72 of 73



of a Firearm, involving Hopelyn Ausk or Marcus Griffin since January 17, 2019, including, for

each account identified on Attachment A, information pertaining to the following matters:

           (a) Evidence of mail theft, mail/wire fraud, identity theft, bank fraud, and illegal

              firearm possession;

           (b) Evidence indicating how and when each Facebook account was accessed or used,

              to determine the chronological and geographic context of account access, use, and

              events relating to the crime under investigation and to the Facebook account

              owner;

           (c) Evidence indicating each Facebook account owner’s state of mind as it relates to

              the crimes under investigation;

           (d) The identity of the person(s) who created or used each user ID, including records

              that help reveal the whereabouts of such person(s);

           (e) The identity of the person(s) who communicated with each user ID about matters

              relating to mail theft, mail fraud, ID theft, bank fraud, and illegal firearm

              possession, including records that help reveal their whereabouts;

           (f) Communications between or among coconspirators or coschemers regarding the

              crimes under investigation;

           (g) Photographs, images, and videos of firearms, firearm parts, and ammunition;

           (h) Photographs, images, and videos of U.S.P.S. keys, locks, key codes, or other

              property;
             Case 2:20-sw-00940-DB Document 1 Filed 10/09/20 Page 73 of 73


                   CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS
                 PURSUANT TO FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)


        I, _________________________________, attest, under penalties of perjury by the laws of the

United States of America pursuant to 28 U.S.C. § 1746, that the information contained in this

certification is true and correct. I am employed by ________________________, and my title is

_____________________________. I am qualified to authenticate the records attached hereto because

I am familiar with how the records were created, managed, stored, and retrieved. I state that the records

attached hereto are true duplicates of the original records in the custody of _____________. The

attached records consist of ___________________________________________. I further state that:

        a.       all records attached to this certificate were made at or near the time of the occurrence of

the matter set forth by, or from information transmitted by, a person with knowledge of those matters,

they were kept in the ordinary course of the regularly conducted business activity of _____________,

and they were made by _____________ as a regular practice; and

        b.       such records were generated by _____________ electronic process or system that

produces an accurate result, to wit:

                 1.     the records were copied from electronic device(s), storage medium(s), or file(s) in

the custody of _________ in a manner to ensure that they are true duplicates of the original records; and

                 2.     the process or system is regularly verified by _____________, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

        I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of the

Federal Rules of Evidence.



 Date                                   Signature
